



Exhibit 10.1
 
EXECUTION COPY
 










AMENDED AND RESTATED
CREDIT CARD PROGRAM AGREEMENT
By and Between
J. C. PENNEY CORPORATION, INC.
and
SYNCHRONY BANK
Dated as of October 5, 2018













--------------------------------------------------------------------------------









TABLE OF CONTENTS
ARTICLE I DEFINITIONS
 
1


1.1


Certain Defined Terms
1


1.2


Usage
1


1.3


Conventions
1


1.4


Interpretation
2


ARTICLE II ESTABLISHMENT AND PROMOTION OF THE PROGRAM
2


2.1


Establishment of Program and Accounts
2


2.2


Certain Obligations of JCPenney Under the Program
5


2.3


Obligation to Extend Credit
8


2.4


Promotion of Program    


8


2.5


Marketing Plans
3


2.6


Marketing Fund
10


2.7


Promotional Financing Programs
11


ARTICLE III ADMINISTRATION OF PROGRAM    


11


3.1


Preparation of Documents
11


3.2


Personnel, Features and Technology
12


3.3


Cardholder Terms and Risk Criteria
13


3.4


Losses
13


3.5


Accounts
14


3.6


Ownership and Use of Information
14


3.7


Incidental Marketing and Debt Protection Programs
14


3.8


New Stores; Acquisitions/New Affiliates
14


3.9


Store Closings; Going Out of Business Sales
14


3.10


Information Access
14


3.11


Other In-Store Credit Activities
15


3.12


Training
15


3.13


Change and Quality Control
16


3.14


Delivery of Information
17


3.15


Merchandise Liability
17


3.16


Inserts and Other Statement Communications
18


3.17


Credit Store Manual and Bank Operating Procedures
18


3.18


Program Governance
18


3.19


No Surcharge
19


3.20


Reports
19


3.21


Exclusivity
19


3.22


Customer Satisfaction Surveys
19


3.23


Outsourcing
19


3.24


Sales Tax Recovery
20


3.25


Securitization
20



i





--------------------------------------------------------------------------------





ARTICLE IV SETTLEMENT
 
20


4.1


Settlement Procedures
20


4.2


Participation Fee
20


4.3


Signing Bonus
20


4.4


Innovation Fund
20


4.5


Program Gain Share Payment
20


4.6


Partial Year Calculations
20


4.7


Interchange Adjustment
20


4.8


Effective Date of Change in Economic Terms
20


ARTICLE V REPRESENTATIONS, WARRANTIES AND COVENANTS OF JCPENNEY
21


5.1


General Representations and Warranties
21


5.2


General Covenants
22


ARTICLE VI REPRESENTATIONS, WARRANTIES AND COVENANTS OF BANK
24


6.1


General Representations and Warranties
24


6.2


General Covenants


25


ARTICLE VII CHARGEBACKS
25


7.1


Chargebacks
25


ARTICLE VIII UCC FILINGS
26


8.1


Grant of Security Interest; Precautionary Filing
26


ARTICLE IX EVENTS OF DEFAULT
27


9.1


Events of Default
27


9.2


Remedies
28


ARTICLE X TERM/TERMINATION
28


10.1


Initial and Renewal Term
28


10.2


Termination
28


10.3


Notice of Termination
29


10.4


Effects of Termination or Expiration
29


10.5


Survival
29


ARTICLE XI INDEMNIFICATION
30


11.1


Indemnified Losses
30


11.2


Indemnification by JCPenney
30


11.3


Indemnification by Bank
30


11.4


Notice
31


11.5


General Procedure
32


11.6


Role of Indemnified Party
32


11.7


Limitations on Parties
33


11.8


Apportionment of Costs
33


11.9


Limitations of Liability
33


11.10


SaaS Infringement Remedies and Limitations
34



ii







--------------------------------------------------------------------------------





ARTICLE XII MISCELLANEOUS
34


12.1


Assignability
34


12.2


Entire Agreement; Amendment
34


12.3


Waiver
34


12.4


Delays or Omissions
34


12.5


Insurance
35


12.6


Rights of Persons Not a Party
35


12.7


Headings
35


12.8


Governing Law/Severability
35


12.9


Good Faith
36


12.10


Drafting
36


12.11


Counterparts
36


12.12


JURISDICTION
36


12.13


Adjudication of Claims
36


12.14


Notices
37


12.15


Power of Attorney
38


12.16


Use of Names and Trademarks
38


12.17


Confidential Information
39


12.18


Audit Rights
39


12.19


Force Majeure; Disaster Relief
39


12.20


Disaster Recovery Plan
40


12.21


Review and Monitoring
41


12.22


Press Releases or Publicity Statements
41


12.23


Independent Contractor
41


12.24


No Joint Venture
41


12.25


Information Provided to Bank
41


12.26


Tax and Financial Cooperation
42


12.27


No Violation
42


12.28


Set-Off
42


ARTICLE XIII DUAL CARD PROGRAM
42


13.1


General
42


ARTICLE XIV COMMERCIAL CARD PROGRAM
42


14.1


General
42


ARTICLE XV DEFINED TERMS
42


15.1


Defined Terms
42


ARTICLE XVI HOME SERVICES CARD PROGRAM
56


16.1


General
56



iii





--------------------------------------------------------------------------------





AMENDED AND RESTATED
CREDIT CARD PROGRAM AGREEMENT
This Amended and Restated Credit Card Program Agreement (“Agreement”) is made as
of October 5, 2018 (the “Effective Date”) by and between J. C. PENNEY
CORPORATION, INC., with its principal place of business at Plano, Texas, and
SYNCHRONY BANK, with its principal place of business at Draper, Utah.
WITNESSETH
WHEREAS, Bank is in the business of providing consumer and commercial credit
programs to finance the purchase of goods or services; and
WHEREAS, JCPenney is in the business of selling consumer and commercial goods
and services and desires Bank to provide a consumer and a commercial credit
program for its customers; and
WHEREAS, JCPenney and Bank are parties to a Consumer Credit Program Agreement,
amended and restated as of November 5, 2009, pursuant to which JCPenney and Bank
offer JCPenney-branded consumer credit cards (as amended, the “Existing Consumer
Agreement”); and
WHEREAS, JCPenney and Bank are parties to a letter agreement for a commercial
credit program, dated as of October 11, 2013 (as amended, the “Existing
Commercial Agreement”); and
WHEREAS, JCPenney and Bank desire to amend and restate the Existing Consumer
Agreement and the Existing Commercial Agreement as set forth herein.
NOW, THEREFORE, in consideration of the terms and conditions stated herein, and
for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereby agree to amend and restate the Existing
Consumer Agreement and the Existing Commercial Agreement as follows:


ARTICLE I
DEFINITIONS


1.1    Certain Defined Terms. Capitalized terms used in this Agreement shall
have the meanings ascribed to them in Article XV unless otherwise specifically
defined in this Agreement.


1.2    Usage. Unless the context indicates otherwise, the term “party” shall
mean Bank, on the one hand, and JCPenney, on the other hand, and the term
“parties” shall mean Bank and JCPenney.
    
1.3    Conventions. Unless the context indicates otherwise, the use of: (a) the
word “including” shall be deemed to be equivalent to “including, but not limited
to”; and (b) the word “amended” shall mean “amended, modified, restated or
supplemented, from time to time.”


1





--------------------------------------------------------------------------------







1.4     Interpretation. For purposes of interpreting this Agreement, reference
to a Section or a subsection shall be deemed to include any corresponding
Schedule or corresponding subsection thereof, as the case may be (e.g., a
reference to Section 10.4 of this Agreement shall be deemed to include Schedule
10.4(a) and Schedule 10.4(b)). In the event there are inconsistencies between
this Agreement (exclusive of the Schedules) on the one hand, and the Schedules
on the other hand, the former shall govern; provided, however, that the terms of
the Schedules shall control in the event of such inconsistency to the extent
expressly provided in Schedule 13, Schedule 14 and Schedule 16.


ARTICLE II
ESTABLISHMENT AND PROMOTION OF THE PROGRAM


2.1    Establishment of Program and Accounts.


(a)JCPenney and Bank have established and will maintain the Program pursuant to
which (i) under the Private Label Program, the Dual Card Program and the Home
Services Card Program, JCPenney and Bank will make open-end, revolving credit
available to existing and new qualified customers of JCPenney and the Authorized
Entities and (ii) under the Commercial Card Program JCPenney and Bank will make
non-revolving credit available to Persons for commercial purposes, in each case
with Bank making loans to such Persons to finance Purchases pursuant to the
terms and conditions of this Agreement.
(b)During the Term (i) Bank shall operate the Program in accordance with this
Agreement, including the Service Level Standards, as this Agreement may be
amended from time to time by agreement in writing of the parties hereto,
(ii) JCPenney shall maintain, on an ongoing basis, the credit-related
point-of-sale functionality sufficient to meet the requirements of the Program
and this Agreement, including the capability to capture and transmit to Bank
information for instant credit applications, authorizations and settlements,
which functionality may be modified or upgraded after the Effective Date solely
by mutual agreement of the parties, which agreement shall not be unreasonably
withheld, conditioned or delayed, (iii) the parties shall reasonably cooperate
with each other to implement modifications or upgrades to such point-of-sale
functionality that are mutually agreed to by the parties from time-to-time, and
(iv) while performing its responsibilities under this Agreement, particularly
those responsibilities requiring customer contact, Bank will use commercially
reasonable efforts to make its role as third-party provider (and that of its
Affiliates and others acting on Bank’s behalf) transparent to Cardholders to the
extent possible and legally permissible; provided that it is understood that
Credit Card Agreements and Account Documentation shall reflect the relationship
between Bank and Cardholders.


(c)Subject to the terms and conditions of this Agreement, for each consumer who
has an address within the fifty (50) states of the United States,, the District
of Columbia, the Commonwealth of Puerto Rico, or a territory of the United
States (the “Territory”), and who applies for an Account after the date hereof
(i) in person at a retail JCPenney Location within the Territory, (ii) by
mailing to Bank a Credit Card Application obtained from a JCPenney Location
within the Territory, (iii) via the Internet or any JCPenney digital channel as
mutually agreed to by the parties, (iv) by telephone, (v) by any direct mail
offerings, (vi) through an APO or FPO address for those members of the United
States and state military residing outside the United States, or (vii) through
any other application method mutually agreed to by the parties, and who
qualifies for credit under the Program in accordance with the Risk Criteria (as
the same may be determined by Bank and modified in accordance with Section 2
(Risk Criteria) of
2





--------------------------------------------------------------------------------







Schedule 3.3(b) (Minimum Target Approval Rates and Incidental Credit Line
Targets; Risk Criteria), Bank shall open an Account, issue to such Cardholder a
Credit Card, activate such Cardholder’s Credit Card and grant credit to such
Cardholder for Purchases. Bank’s rights and obligations in respect of consumers
with addresses in Canada shall be as stated in Schedule 2.1(c) (Canadian
Consumers).


(d)Services. Subject to the terms and conditions of this Agreement, Bank shall
perform all of the services necessary to operate and actively market the Program
in accordance with the terms and conditions of this Agreement at its own expense
(except as otherwise expressly set forth herein), in accordance with the Program
resource requirements set forth in Schedule 2.1(d) (Program Resource
Requirements) (“Services”) including:


(i)Operate and market the Program as customized, JCPenney-branded credit plans;


(ii)Actively solicit, accept, and review Credit Card Applications from, or on
behalf of, prospective Cardholders;


(iii)Determine the creditworthiness of prospective Cardholders and approve
creditworthy Credit Card Applications in accordance with the Risk Criteria;


(iv)Establish Accounts for all approved Applicants with credit limits to be set
by Bank in accordance with the Risk Criteria;


(v)Provide all required disclosures, terms and conditions to Cardholders,
including Credit Card Agreements;


(vi)Produce and issue Credit Cards to approved Applicants featuring the JCPenney
name and logotype or such other names or logotypes as are mutually agreed to by
the parties;


(vii)Provide authorizations to JCPenney and Authorized Entities for Purchases by
means of Bank’s authorization system and in accordance with the Bank Operating
Procedures;


(viii)Extend credit on Accounts to Cardholders for purchases of Goods and/or
Services by Cardholders from JCPenney and Authorized Entities;


(ix)Support the use of Inserts, statement messages and other marketing efforts
of JCPenney to Cardholders as provided in Section 3.16 (Inserts and Other
Statement Communications);


(x)Support the marketing efforts in this Agreement with respect to Accounts,
including use of the Accounts in the Incidental Marketing Programs specified in
Section 3.7 (Incidental Marketing and Debt Protection Programs);


3





--------------------------------------------------------------------------------







(xi)Generate and deliver Billing Statements to Cardholders;


(xii)Process and apply Cardholder payments to the applicable Accounts in
accordance with the Service Level Standards;


(xiii)Manage all collection, charge-off, recovery and bankruptcy processes
arising from defaulted Accounts and upon written request provide to JCPenney
periodic reports of charge-off and recovery activity related to bad debts;


(xiv)Respond to all Cardholder service and billing inquiries and disputes
relating to Accounts in a courteous manner and in accordance with the Service
Level Standards;


(xv)Settle with JCPenney for any amounts due hereunder in accordance with
Schedule 4.1 (Settlement);


(xvi)Operate call centers (each, a “Call Center”) to address, among other
things, customer inquiries regarding the Program, collections calls, calls
involving potential Cardholder fraud, and similar calls related to the Credit
Cards in accordance with Section 6 (Customer Service and Collections Locations)
of Schedule 2.1(d) (Program Resource Requirements);


(xvii)Operate a high quality, ethical Program that enhances the goodwill of
JCPenney and Bank with Cardholders and other JCPenney customers;


(xviii)Perform periodic credit reviews of the Accounts; and


(xix)Generally operate the Program and service all Accounts and Cardholders in
accordance with this Agreement and competitive industry standards.


(e)Compliance with Applicable Law. Bank shall perform its Services under this
Agreement in compliance with Bank Applicable Law. Bank shall be responsible for
monitoring changes in Bank Applicable Law which affect the Program or Bank’s
Services hereunder and for implementing appropriate changes in Bank’s practices
to the extent necessary to comply with Bank Applicable Law. Bank shall also
inform JCPenney of any changes to Bank Applicable Law to the extent such changes
in Bank Applicable Law requires a change by JCPenney or any Authorized Entity.


(f)Critical Change in Applicable Law. In the event of a Critical Change in
Applicable Law (as defined in Schedule 2.1(f) (Critical Change in Applicable
Law)), Bank and JCPenney shall have the rights and obligations set forth in
Schedule 2.1(f) (Critical Change in Applicable Law) (it being understood, in
circumstances where the requirements of Schedule 2.1(f) are different from those
of Schedules 10.3 (Rights and Obligations Upon Notice of Termination)
and 10.4(a) (Purchase Option) of this Agreement, the provisions of said
Schedule 2.1(f) (Critical Change in Applicable Law) shall govern).


(g)Service Level Standards; Resource Requirements. Bank will perform the
Services in accordance with this Agreement and all schedules attached hereto,
including the Service Level


4





--------------------------------------------------------------------------------





Standards set forth in Schedule 2.1(g) (Service Level Standards) and the
resource requirements set forth in Schedule 2.1(d) (Program Resource
Requirements), as they may be amended from time to time by agreement of the
parties hereto. The provisions of Schedule 2.1(g) (Service Level Standards)
shall apply in the event of a failure to meet any Service Level Standards as set
forth in Schedule 2.1(g) (Service Level Standards).
2.2    Certain Obligations of JCPenney Under the Program.


(a)     During the Term of this Agreement, JCPenney shall, at its expense
(unless otherwise specified herein), in accordance with the terms and conditions
of this Agreement: perform in-store services to encourage the creation of
Accounts and facilitate the use of Accounts by Cardholders. JCPenney shall
perform such services, including the following activities:


(i)Accept the Credit Card in order that Cardholders may make Purchases on their
Accounts at or through all JCPenney Locations in accordance with the terms of
the applicable Program;


(ii)Promote in accordance with the Marketing Plan, and accept and forward in
accordance with the Bank Operating Procedures, Credit Card Applications, and
communicate information therefrom about prospective Cardholders to Bank;


(iii)Instruct Cardholders on how to make changes of address or contact Bank to
facilitate any changes to the Cardholder’s Account;


(iv)Obtain authorizations in accordance with the Bank Operating Procedures;


(v)Assist Cardholders in communicating with Bank through Bank‑provided toll-free
telephone number facilities, the Program website, email, mobile application
(including any chat functions), and other commonly accepted forms of
communication;


(vi)Provide receipts to or for Cardholders relating to In-Store Payments and
handle such In-Store Payments as provided in Section 3.11(b) (In-Store
Payments);


(vii)Provide the benefits to Cardholders as set forth on Schedule 2.2.(a)(vii)
(Cardholder Benefits) (collectively, the “Cardholder Benefits”), and after prior
notice and consultation with Bank, JCPenney may, in its sole discretion, change
the Cardholder Benefits at any time; provided, however, that (A) JCPenney shall
maintain multi-tier benefits for Private Label Credit Cards and first purchase
incentives for all Credit Cards, (B) the Cardholder Benefits, in the aggregate,
shall be competitive to the benefits provided by the Synchrony Peer Group to
their cardholders, and (C) the Cardholder Benefits shall be in addition to
benefits in any multi-tender loyalty program offered by JCPenney. For the
avoidance of doubt, JCPenney, in its sole discretion, may offer additional bonus
promotions in connection with the JCPenney rewards program that are tender
neutral;


5





--------------------------------------------------------------------------------







(viii)Offer assistance to customers requesting Credit Card Applications or
resolution of problems related to the Accounts of those who become Cardholders;


(ix)Display promotional materials related to Accounts in accordance with Section
2.4 (Promotion of Program);


(x)In consultation with Bank, provide to Bank design elements meeting Bank’s
specifications for use in producing Credit Cards and other JCPenney‑branded
Program Materials;


(xi)Encourage the establishment and use of Accounts at all JCPenney Locations
and ensure that the Program is the preferred financing alternative for Goods
and/or Services at JCPenney Locations, subject to JCPenney’s rights under
Section 3.21 (Exclusivity);


(xii)Provide the relevant Bank-provided disclosures (A) in any Program‑related
advertising performed by or on behalf of JCPenney or an Authorized Entity,
(B) to each Applicant before transmitting such individual’s Credit Card
Application information to Bank, and (C) to each Cardholder in connection with
promotional credit transactions;


(xiii)Maintain a commercially reasonable policy for the exchange, return and
adjustment of Goods and/or Services that is adequately communicated to customers
and is in accordance with Applicable Law;


(xiv)Only submit Charge Transaction Data in respect of Goods and/or Services
that JCPenney or the Authorized Entities sold at or through JCPenney Locations;


(xv)Cooperate in the resolution of any Cardholder disputes; and


(xvi)Contact the Bank on the Cardholder’s behalf when instructed to do so when
an authorization request is denied or a Credit Card Application is pended.


(b)     JCPenney shall provide, at its expense, to Cardholders forms of Charge
Slips and/or copies thereof, and forms of Credit Slips. To the extent not
available to Bank through JCPenney’s electronic system, JCPenney shall provide,
upon Bank’s request, copies of delivery slips, Credit Card Applications, or
other Account materials retained by JCPenney or an Authorized Entity.


(c)     Authorized Entities.


(i)JCPenney shall use commercially reasonable efforts to maintain Authorized
Entities in accordance with its practices as of the Effective Date, and shall
communicate on an ongoing basis with Cardholders regarding their ability to use
Credit Cards at the Authorized Entities in a manner reasonably acceptable to
both JCPenney and Bank.




6





--------------------------------------------------------------------------------







(ii)An Authorized Entity shall be permitted to accept Credit Cards (other than
Commercial Cards) in accordance with the provisions of this Agreement applicable
to acceptance of Credit Cards by JCPenney, including the promotion of such
acceptance, and JCPenney shall be responsible to Bank for compliance with such
provisions by the Authorized Entity. For avoidance of doubt, an Authorized
Entity shall not accept In-Store Payments or assist in processing Credit Card
Applications. Bank shall have the same rights against JCPenney, and JCPenney
shall have the same obligations to Bank, with respect to acts or omissions by an
Authorized Entity related to acceptance of Credit Cards and other participation
in the Program as Bank would have under this Agreement if JCPenney had committed
the act or omission. If Bank notifies JCPenney of an Authorized Entity’s
non-compliance with the terms of this Agreement, and the Authorized Entity fails
to cure such non-compliance within thirty (30) days of such notice, then Bank
may deliver to JCPenney a notice of termination for such Authorized Entity, and
if the Authorized Entity does not cure such non-compliance within fifteen (15)
days of JCPenney’s receipt of the notice of termination for such Authorized
Entity, Bank shall immediately have the right to terminate the authority of such
Authorized Entity to accept Credit Cards. Notwithstanding anything in this
Agreement, Bank may suspend the authority of an Authorized Entity for
non-compliance with the terms of this Agreement with notice to JCPenney in
Exigent Circumstances.


(iii)In the case of JCPenney, and in the event that any Authorized Entity which
is an Affiliate of JCPenney shall cease to be an Affiliate of JCPenney, at the
request of JCPenney, Bank shall permit such Affiliate to continue to participate
in the Program as an Authorized Entity, subject to Bank’s rights under Section
2(c)(ii).


(d)     JCPenney shall (at its own expense unless otherwise provided in the
Marketing Plan) actively promote the Program in a manner to be agreed upon by
the parties, including: (i) providing training to its employees in accordance
with Section 3.12 (Training); (ii) providing materials to customers that are the
most recent materials provided by Bank to JCPenney Locations; and (iii) at
JCPenney’s discretion, providing other support, such as in-store discounts,
designed to promote credit marketing in accordance with the Marketing Plan.


(e)     JCPenney shall be solely responsible for allocating payments made to it
by Bank for any Authorized Entities hereunder, and Bank shall not be responsible
or liable, for or in connection with, a failure by JCPenney to do so.


(f)     When submitting authorizations for Cardholder transactions, if Bank does
not respond to JCPenney’s authorization requests due to the failure of Bank’s
authorization system, JCPenney may submit transactions at or below the Floor
Limit without any authorization, and all such transactions will be deemed
“authorized” transactions. As of the Effective Date, the Floor Limit is two
hundred dollars ($200) for all days other than days during the Freeze Period,
and five hundred dollars ($500) for all days during the Freeze Period. JCPenney
may request an increase in the Floor Limit for any sustained period when Bank’s
authorization system is not operational. Any increase in the Floor Limit must be
approved by Bank Program Coordinator or designee in writing, with approval
through e-mail being sufficient.


7





--------------------------------------------------------------------------------







2.3     Obligation to Extend Credit. Bank shall extend credit to Cardholders in
amounts set forth in Charge Transaction Data received and accepted by Bank;
provided that such extension of credit shall be subject to (i) the credit limits
applicable to each Account, including any automatic credit overline extension,
and (ii) the Risk Criteria and the terms and conditions in the Credit Card
Agreements.


2.4    Promotion of Program.


(a)     Bank and JCPenney mutually agree to actively market the Program in
accordance with the marketing plan mutually approved by the parties (the
“Marketing Plan”). Bank shall support marketing of the Program by, among other
things, funding the Bank Marketing Fund as set forth in Section 2.6 (Marketing
Fund). Unless otherwise agreed in writing by the parties, the Bank Private Label
Marketing Obligation, and the portion of the Bank Dual Card Marketing Obligation
attributable to Dual Card In-Store Net Credit Volume shall be used to promote
the Program in JCPenney Locations and the portion of the Bank Dual Card
Marketing Obligation attributable to the Dual Card Out of Store Net Credit
Volume shall be used to promote the Program outside of JCPenney Locations.
JCPenney shall support the Program by, among other things, providing the
Cardholder Benefits in accordance with the terms of Schedule 2.2(a)(vii)
(Cardholder Benefits). JCPenney shall (i) administer incentive programs for
sales associates consistent with existing JCPenney practices and (ii) coordinate
host/hostess booth personnel as mutually agreed to by the parties in the
Marketing Plan, using funding to be provided pursuant to the Marketing Plan.
JCPenney shall notify Bank of any employee incentive programs related to the
Program prior to the implementation of such programs, and Bank shall have the
right to review and approve the terms of such employee incentive programs for
compliance with Bank Applicable Law and Bank policy, provided that such Bank
policy is consistent with policies applied by Bank to its other private label
and co-branded credit card programs.


(b)     Either party, from time to time, may propose a promotion related to the
Program. JCPenney may, in its reasonable discretion, determine whether to run
any such promotion.


(c)     JCPenney shall display and make available at JCPenney Locations, in a
manner to be agreed by the parties, Credit Card Applications provided by Bank as
a Program Expense, to be used in connection with the Program. Expenses in
respect of in-store signage, including point-of-sale signage and tent signage
related to Accounts, and decals for acceptance of Credit Cards, shall be applied
against the Bank Marketing Fund in accordance with Section 2.6 (Marketing Fund).
Any credit-related advertising or signage used by JCPenney shall be displayed or
otherwise employed in a manner consistent with the Marketing Plan. Any in-store
signage and in-store promotional materials, as well as any outbound
telemarketing scripts, must be approved by JCPenney prior to usage. JCPenney may
not, without Bank’s prior written consent, use Bank’s name or logo type (or the
name or logo type of any Affiliate of Bank) in any advertisement, press release
or promotional materials. Bank shall have the right to review all Program
advertising created by JCPenney. Bank’s determination of the billing or credit
terms for any promotion is not intended to be and will not be construed to be an
approval of any materials used in advertising or implementing such promotions,
except that Bank shall be responsible for any Truth-in-


8





--------------------------------------------------------------------------------





Lending or similar state credit disclosure language provided by Bank to JCPenney
or any Authorized Entity for use in advertising copy, if such language is used
without modification and in the manner specified by Bank. Any approval by
JCPenney of any materials that contain billing or credit terms is not intended
to be and will not be construed to be an approval of such terms.


(d)     Development and Review of Program Materials. In addition to the
obligations set forth in Section 2.4(b) and (c), JCPenney and Bank shall have
the following responsibilities for the development of Account materials,
Targeted Solicitation Materials, Fulfillment Materials, and General Advertising
Materials (collectively, “Program Materials”):


(i)Targeted Solicitation Materials. Bank shall develop direct, digital and mail
pieces, telemarketing scripts, usage and retention communications and other
related materials that target prospective or existing Cardholders (collectively,
“Targeted Solicitation Materials”) and new card packages for new Cardholders and
other related informational pieces for Cardholders (collectively, “Fulfillment
Materials”). Bank shall provide JCPenney an opportunity to review and approve
the Targeted Solicitation Materials and the Fulfillment Materials. Bank shall
implement any reasonably requested modifications to the design, content and
format of the Targeted Solicitation Materials and the Fulfillment Materials.


(ii)General Advertising Materials. JCPenney shall develop, as a JCPenney Expense
unless otherwise mutually agreed, store circulars, newspaper inserts, store
information, television, radio, and e-mail advertising, and other advertising
materials that offer Credit Cards (collectively, “General Advertising
Materials”). Bank shall provide JCPenney with standard disclosures to be used by
JCPenney in General Advertising Materials. JCPenney shall produce General
Advertising Materials in compliance with the standard disclosures and shall
present General Advertising Materials to Bank for its timely review and approval
for compliance with Bank Applicable Law.


(e)     The design of any Credit Cards used in the Program shall be the same as
the design used in the Program on the Effective Date, with such modifications as
are mutually agreed to by JCPenney and Bank, except that JCPenney may, in its
sole discretion, alter the JCPenney logo and color used on any Credit Card used
in the Program with reasonable advance notice to Bank for new Credit Cards only.
Bank will assume the cost, as a Bank Expense, of one legally permissible
reissuance of a Credit Card; such reissuance to include the re-issuance of all
Credit Cards on which there has been a purchase within the past twelve (12)
months, and excluding Bank’s customary and usual Account exclusions, as
discussed with JCPenney.


2.5    Marketing Plans.
(a)     The parties intend that a Marketing Plan will be agreed upon prior to
the commencement of a Fiscal Year, and although the parties may agree upon
amendments and modifications during the Fiscal Year, such Marketing Plan will be
in effect for the duration of such Fiscal Year. Annual changes to the Marketing
Plan for a Fiscal Year shall be agreed to by JCPenney and Bank in accordance
with the normal ongoing JCPenney planning processes, and in any event no later
than ninety (90) days prior to the commencement of such Fiscal Year


9





--------------------------------------------------------------------------------





(“Marketing Plan Date”). If the parties cannot agree upon the Marketing Plan by
the Marketing Plan Date, then the parties may refer the dispute or disagreement
to the Program Coordinators. Until the dispute or disagreement is resolved, the
parties will implement those portions of the modifications to the Marketing Plan
on which the parties have agreed. With respect to other credit marketing
initiatives on which the parties cannot agree, JCPenney shall make the
determination with respect to such credit marketing initiatives as will be
implemented at JCPenney Locations and Bank shall make the determination with
respect to such credit marketing initiatives as will be implemented in locations
other than JCPenney Locations, provided that the amount of the Bank Marketing
Fund that shall be utilized for such JCPenney Locations and non‑JCPenney
Location credit marketing initiatives shall be consistent with the distribution
of marketing expenditures as between JCPenney Locations and non-JCPenney
Location credit marketing activities for the last Fiscal Year.


(b)     The Marketing Plan for each Fiscal Year shall include an analysis
provided by Bank, which analysis shall be prepared using free publicly available
information of competitive private label credit programs offered by entities in
the Technology Peer Group or such other competitors as are otherwise agreed to
by the Program Coordinators. Such analysis shall include a comparison of
Cardholder pricing and terms, card features such as rebate/point programs or
loyalty programs, exclusive cardholder offerings, different product offerings
such as preferred shopper cards, and supporting creative materials, such as
Cardholder applications and marketing materials. Such analysis also shall
include a comparison of Internet credit card functionality, including
application, approval and authorization and other factors that would support a
comprehensive comparison of the Program to that of such other retailers,
including credit sales penetration, credit line utilization, and average balance
level.


(c)     Within thirty (30) days of the end of each Fiscal Quarter, Bank shall
provide to JCPenney reports tracking the effectiveness of the Marketing Plan.
The tracking metrics to be included in the quarterly reports will be included as
part of the Marketing Plan.


2.6     Marketing Fund.
(a)     Bank shall establish the bank marketing fund (by creation of a record
maintained by Bank) and make disbursements from such fund in connection with
credit marketing of the Program (the “Bank Marketing Fund”) as provided in this
Agreement. For each Fiscal Year during the Term, Bank shall credit the Bank
Marketing Fund in the amount of the Bank Marketing Obligations (or, for the
Fiscal Year in which this Agreement commences or terminates, the amount of the
Bank Marketing Obligation computed for that portion of such Fiscal Year that
this Agreement is in effect). The Bank Marketing Fund expenditures for each
Fiscal Year shall be made throughout that Fiscal Year in accordance with the
then-current Marketing Plan or as otherwise agreed to by the parties. Unspent
amounts from a given Fiscal Year during the Term will be carried over to future
Fiscal Years to be spent during the Term. Those activities, the expenses of
which shall be applied against the Bank Marketing Fund, as well as those
activities the expenses of which shall be either a Bank Expense, JCPenney
Expense or Program Expense, and shall not be applied against the Bank Marketing
Fund, are set forth in Schedule 2.6 (Marketing). Bank shall provide a quarterly
report to JCPenney regarding all marketing expenses paid by Bank that will be
applied against the Bank Marketing Fund during the prior Fiscal Quarter and a
forecast of such


10





--------------------------------------------------------------------------------





expenses for the balance of the Fiscal Year. Any funds remaining in the Bank
Marketing Fund at the end of the Term shall be treated as income of the Program
for purposes of the Program Gain Share Payment under Section 4.5 (Program Gain
Share Payment).


(b)     In addition to the Bank Marketing Obligation, Bank shall pay to
JCPenney, as a Bank Expense, additional amounts as set forth in Section 3
(Additional Marketing Obligations) of Schedule 2.6 (Marketing) for marketing
support that JCPenney provides directly to the Program.


(c)     JCPenney agrees to marketing obligations as set forth in Section 4
(Other Marketing Agreements) of Schedule 2.6 (Marketing).


2.7    Promotional Financing Programs. JCPenney may offer Deferred Interest
Promotions, Reduced Interest Promotions and No Interest Promotions (each as
defined below), or such other promotions as are mutually agreed to by the
parties, to consumers as a part of marketing the Program other than the
Commercial Card Program (“Credit Promotions”). The frequency and volume of such
Credit Promotions for Purchases shall be determined by JCPenney. The Credit
Promotions will be subject to Promotional Discount Charges payable by JCPenney
to Bank in accordance with the calculation set forth in Schedule 2.7
(Promotional Financing Programs). JCPenney will receive a credit for any
Promotional Discount Charges paid to Bank that are associated with Purchases
subject to chargeback or return. Based on the Credit Promotions that Bank has
priced, JCPenney, in its sole discretion, will determine what Credit Promotions
it will run. Bank shall not remove any consumer’s promotional rate during the
stated promotional period without the prior written consent of JCPenney.
“Deferred Interest Promotion” means a credit promotion pursuant to which a
Cardholder must make at least minimum payments during the promotional period and
if they pay the promotional balance in full during the promotional period, no
interest charges are imposed with respect to such promotional purchases (but if
the promotional purchase balance is not paid in full during the promotional
period, interest charges are assessed from the purchase date). “Reduced Interest
Promotion” means a credit promotion pursuant to which a Cardholder pays interest
charges that are reduced from standard charges on new purchases for a specified
period of time but must make minimum monthly payments. “No Interest Promotion”
means a credit promotion pursuant to which a Cardholder does not pay interest
charges on a purchase for a specified period of time but must make minimum
monthly payments. In addition to the forgoing, the parties shall have the rights
and obligations set forth in Schedule 2.7 (Promotional Financing Programs).


ARTICLE III
ADMINISTRATION OF PROGRAM


3.1     Preparation of Documents. Bank and JCPenney shall cooperate with and
assist each other in the preparation and delivery of Account Documentation to be
used in connection with the Program. Bank shall provide to JCPenney, as a
Program Expense, copies of all such Account Documentation, in Bank’s possession
both current and historical, and such other documents or materials as are
reasonably requested by JCPenney, to comply with any regulatory agency
proceedings. JCPenney shall provide to Bank, as a JCPenney Expense, copies of
such Account Documentation in JCPenney’s possession, both current and
historical, and such other documents or materials as are reasonably requested by
Bank to comply with any regulatory agency proceedings. Bank agrees to provide
the current Account Documentation which Bank is obligated to provide under this
Agreement in sufficient quantities to enable


11





--------------------------------------------------------------------------------





JCPenney to maintain its participation in the Program, and Bank shall deliver
such Account Documentation to such locations as the parties mutually agree. The
design and marketing panels, and segments thereof (if any), of certain Account
Documentation materials, namely Credit Card Applications, Credit Card carriers,
Credit Card Agreements, Credit Cards, change of terms notices, and other
credit-related promotional materials, shall be agreed upon by Bank and JCPenney,
and are subject to change from time to time as mutually agreed to by the
parties.


3.2    Personnel, Features and Technology.


(a)     Personnel, Features and Technology. In order to operate a competitive
credit program, Bank shall: (i) provide a team of dedicated key management
personnel as set forth on Schedule 2.1(d) (Program Resource Requirements) to
operate the Program in accordance with this Agreement with the levels of
competence, experience and expertise at least equal in the aggregate to those
provided by Bank to Bank’s other major credit card programs; (ii) make available
features and employ technology in support of the Program within a reasonable
time after Bank makes such features available to and employs such technology for
Bank’s other similar credit card programs (except where unable to do so because
of the proprietary rights of others); and (iii) make available features and
employ technology in connection with the Program which are, in the aggregate, at
least equal to the features provided and the technology employed by other
leading similar credit card programs. JCPenney shall have the right to interview
the Bank Managers, and provide feedback with respect to their role with the
Program, to the extent provided in Schedule 2.1(d) (Program Resource
Requirements).


(b)     Personnel Review. On an annual basis, Bank shall conduct a review of the
quantity and the quality of the personnel operating the Program and will prepare
a plan detailing the Program’s personnel needs for the next Fiscal Year. Such
plan will be discussed with the JCPenney Program Coordinator and if the JCPenney
Program Coordinator believes that the plan is inadequate, the area of concern
will be presented for further discussion by the parties. In the event that the
parties determine that additional staffing shall be necessary to provide the
Services or improve the effectiveness or competitiveness in the Program, Bank
shall use commercially reasonable efforts to make sufficient personnel, with
appropriate levels of competence, experience and expertise, available to provide
such Services as promptly as practicable.


(c)     Evolution. The parties anticipate that the Program (including the
features of the Program and the systems and technologies used by both parties in
the Program) will evolve over time to keep pace with technological advancements
and improvements in the methods of delivering data, receiving data, processing
data, generating output, marketing innovations, and performing other Services in
connection with the Program, and that the pace of technical advancements and
improvements will be at least consistent with the pace of technical advancements
and improvements of the Peer Group Programs in the aggregate. Subject to the
provisions of this Section 3.2, the parties agree to cooperate with each other
in taking advantage of such technological advancements and other improvements to
maintain and improve the effectiveness and competitiveness of the Program.


12





--------------------------------------------------------------------------------







(d)     Certain Expenses. The costs and expenses of maintaining, developing,
enhancing or otherwise modifying the systems and technologies of the Bank used
in the Program shall be a Bank Expense. The costs and expenses of maintaining,
developing, enhancing or otherwise modifying the systems and technologies of
JCPenney used in the Program shall be a JCPenney Expense. Notwithstanding
anything in this Agreement, a party shall not undertake any development,
enhancement or other modification of its systems or technologies that would
require the other party to make any material development, enhancement or
modification to the other party’s systems or technologies, or incur any cost or
expense with respect thereto, without the other party’s prior written consent.


(e)    SaaS Agreement. The parties agree that the SaaS Agreement shall terminate
upon the Effective Date. Additionally upon the Effective Date, the parties shall
abide by the software as a service terms set forth in Schedule 3.2(e) (Software
as a Service).


(f)    Mobile Wallets. The parties shall have the rights and obligations with
respect to the provisioning of Mobile Wallets and the facilitating of certain
transactions by Mobile Wallets as set forth in Schedule 3.2(f) (Mobile Wallets).


3.3    Cardholder Terms and Risk Criteria.


(a)     The Cardholder Terms for Private Label Accounts, Dual Card Accounts, and
Home Services Accounts, as of the Effective Date, and certain rights and
obligations of the parties with respect to modification of the Cardholder Terms
are set forth in Schedule 3.3(a) (Certain Cardholder Terms). Bank shall have the
sole right to establish and change Cardholder Terms subject to the provisions of
this Section 3.3(a) and Schedule 3.3(a) (Certain Cardholder Terms).
(b)     The Approval Rate Targets and Average Initial Credit Line Targets for
the Private Label Program and the Risk Criteria for the Program, respectively as
of the Effective Date, and certain rights and obligations of the parties with
respect to modification of Risk Criteria are set forth in Schedule 3.3(b)
(Minimum Target Approval Rates and Initial Credit Line Targets; Risk Criteria).
Bank shall have the sole right to establish and change Risk Criteria subject to
the provisions of this Section 3.3(b) and Schedule 3.3(b) (Minimum Target
Approval Rates and Initial Credit Line Targets; Risk Criteria). Notwithstanding
any rights to modify Risk Criteria set forth in Schedule 3.3(b) (Minimum Target
Approval Rates and Initial Credit Line Targets; Risk Criteria), Bank will
periodically perform periodic reviews of Private Label Accounts and Dual Card
Accounts to determine adjustments, including adjustments that may increase
credit lines on such Accounts.


3.4    Losses.


(a)     As between Bank and JCPenney, all losses, including fraud, credit,
deceased, bankruptcy, or unauthorized transactions on Accounts, shall be borne
solely by Bank without recourse to JCPenney; except for (i) losses incurred in
respect of transactions charged back pursuant to Section 7.1 (Chargeback)
hereof, (ii) losses incurred after Accounts are purchased by JCPenney in
accordance with


13





--------------------------------------------------------------------------------





Section 10.4(a) (Purchase Option), 3.25 (Securitization), and (iii) other losses
expressly specified in Schedule 3.7 (Incidental Marketing and Debt Protection
Programs).


3.5    Accounts.


(a)     Ownership of Accounts. Bank shall be the sole and exclusive owner of all
Accounts and shall be entitled to receive all payments made by Cardholders on
Accounts. Purchases under the Program shall constitute extensions of credit
directly from Bank to Cardholders. JCPenney will not, at any time, have any
rights in any of the Accounts established under the Program or in any
obligations owing at any time thereunder unless JCPenney subsequently purchases
such Accounts or obligations from Bank.


(b)    Record Retention. Bank shall comply with record retention standards for
the Program to be agreed upon by the parties, such record retention standards to
be no less than Bank’s record retention standards on the Effective Date,
provided that Bank shall keep individual electronic Account records for a
minimum of forty-eight (48) months after the Account ceases to be a Financially
Active Account.


3.6    Ownership and Use of Information. The parties’ rights and obligations
with respect to JCPenney Information, Program Information and other data used by
the parties in connection with the Program and this Agreement are set forth in
Schedule 3.6 (Ownership and Use of Information; Data Security). In addition, the
parties’ respective data security obligations, including rights and obligations
related to any Security Incident, are also set forth in Schedule 3.6 (Ownership
and Use of Information; Data Security).


3.7    Incidental Marketing and Debt Protection Programs. The parties’ rights
and obligations in respect of (a) Incidental Marketing Programs and (b) the Debt
Protection Program shall be as set forth in Schedule 3.7(a) and Schedule 3.7(b),
respectively. “Debt Protection Program” means the program which may be offered
through Bank and under which Bank makes Debt Protection Products available to
Cardholders.


3.8    New Stores; Acquisitions/New Affiliates. The parties’ rights and
obligations in respect of new stores, acquisitions and new affiliates shall be
as set forth in Schedule 3.8 (New Stores, Acquisitions/New Affiliates).


3.9    Store Closings; Going Out of Business Sales. The parties’ rights and
obligations in respect of store closings and going out of business sales shall
be as set forth in Schedule 3.9 (Store Closings; Going Out of Business Sales).


3.10    Information Access. In order to enable JCPenney to update JCPenney
Information, Bank shall provide to JCPenney monthly, as a Program Expense, the
portion of the cardholder extract file containing the Account information
maintained by or for Bank that Bank provides to JCPenney as of the Effective
Date. Schedule 3.10 (Information in Cardholder Extract File Provided to
JCPenney) sets forth the customer Account information to be included in the
customer extract file, which Account information may be changed from time to
time by agreement of the parties, subject to such limitations provided in


14





--------------------------------------------------------------------------------





Schedule 3.6 or as required by Applicable Law. The parties agree that they will
use commercially reasonable efforts in accordance with applicable privacy laws,
regulations, standards and policies in order to exchange their “Do not solicit
lists” or their “Do not write lists” of Cardholders.


3.11    Other In-Store Credit Activities.


(a)    Credit Support. JCPenney shall provide in-store credit activities, which
include, but are not limited to, acceptance of In-Store Payments and other
credit support, as more specifically set forth on Schedule 3.11(a) (In-Store
Credit Activities).


(b)     In-Store Payments. JCPenney shall accept, regardless of tender, In-Store
Payments from Cardholders on their Accounts in accordance with the Credit Store
Manual. All In-Store Payments shall be deemed to be held in trust by JCPenney
for the benefit of Bank until such payments are actually received by Bank or
netted by Bank against Charge Transaction Data submitted to Bank in accordance
with the Settlement Procedures in Schedule 4.1 (Settlement). JCPenney may
promote the fact that Cardholders, or other persons acting on behalf of
Cardholders, may make In-Store Payments. JCPenney shall notify Bank immediately
of receipt of In-Store Payments pursuant to the processes described in the
Credit Store Manual. Bank shall credit In-Store Payments to the Cardholder’s
Account as of the date the payment is accepted in the store, and the
“open-to-buy” on such Account shall be increased upon Bank’s receipt of notice
of payment from JCPenney to reflect such In-Store Payment regardless of tender
(subject to Bank’s standard procedures on restoring the open-to-buy on
Accounts). JCPenney shall issue receipts for such payments in compliance with
Applicable Law and shall report to Bank the tender type for each payment.


3.12     Training.


(a)     Bank and JCPenney acknowledge the importance of training. The parties
shall agree upon the training which is appropriate and necessary to achieve a
successful Program.


(b)     To train Bank Field Sales Managers, JCPenney in coordination with Bank,
as a Program Expense, shall develop training materials to introduce Bank
employees to JCPenney and to keep them current on direction, products,
merchandising and marketing programs of JCPenney’s various businesses and Bank,
as a Program Expense, shall make its employees and the materials available for
training with respect to JCPenney’s and Authorized Entities’ businesses, using
appropriate means to provide such training. Bank, as a Program Expense, shall
develop, cause to be developed, or purchase, and administer all other training
to its employees to enhance their ability to perform the services contemplated
under this Agreement.


(c)     To train JCPenney employees, Bank in coordination with JCPenney, as a
Program Expense, shall develop and produce materials for training associates of
JCPenney and the Authorized Entities on the Program. JCPenney, as a JCPenney
Expense, shall use such materials to train its associates and the associates of
Authorized Entities to promote the Program, and obtain authorizations using
appropriate means to provide such training. In the case of JCPenney, such
training shall also include acceptance of Credit Card Applications. Bank also
shall assist JCPenney and the Authorized Entities with training of employees of
JCPenney and Authorized Entities in credit‑related issues, which training shall
be provided by Field Sales Managers or in such other fashion as may be mutually
agreed to by the parties.
15





--------------------------------------------------------------------------------





JCPenney and Authorized Entities shall use their training distribution mechanism
and the training staff to provide store personnel and other appropriate
employees the information to perform store operations and other obligations of
JCPenney and Authorized Entities under the Program.


(d)     Bank shall assist JCPenney and Authorized Entities with making
commercially reasonable changes to the credit-related provisions of the Credit
Store Manual and with training of employees by providing them with training
materials with respect to the implementation of in-store credit-related changes
as a result of changes in Applicable Law.


3.13    Change and Quality Control.


Excluding changes in Section 3.3(a) (Cardholder Terms) and Section 2 (Risk
Criteria) of Schedule 3.3(b) (Minimum Target Approval Rates and Internal Credit
Line Targets; Risk Criteria) (which shall be governed by Section 3.3 (Cardholder
Terms and Risk Criteria) and not this Section 3.13):
(a)    Where practicable, all material changes to the features, products and
services offered to Cardholders or prospective Cardholders proposed to be made
by the Bank during any Fiscal Year shall be submitted to the planning process
that occurs between Bank and JCPenney prior to the beginning of such Fiscal
Year. Notwithstanding the foregoing, either party may propose material changes
to such features, products and services during a Fiscal Year that will take
effect during such Fiscal Year, and the parties will use reasonable efforts to
agree upon terms associated with any such proposed change. Subject to mutual
agreement of the parties, the parties shall (as a Program Expense) test or
analyze any proposed material changes prior to implementation to reduce the risk
that such changes do not achieve their intended results or result in an adverse
impact on Cardholders, the Program, or the parties. Upon the discovery by either
party of any material unintended adverse effect on the Cardholders, the Program
or the parties, the parties shall use good faith efforts to eliminate or
mitigate such material unintended adverse effect as soon as reasonably
practicable.


(b)     Bank shall provide JCPenney prior notice, and keep JCPenney reasonably
informed during the process of making material changes to its systems or
processes relating to the Program. In particular, Bank shall notify JCPenney as
early as practicable prior to closing any material facilities used to provide
the Services or operate the Program. Prior to making any of the changes
described in this Section 3.13(b), and subject to the mutual agreement of the
parties, Bank shall, to the extent prudent (taking into account factors such as
Bank’s prior experience with such changes and other appropriate factors), test
or analyze such changes to ensure that such changes achieve their intended
results in a reliable manner. Upon the discovery of any material, unintended
adverse effect on the Cardholders, JCPenney, Bank or the Program, unless
otherwise mutually agreed, Bank shall immediately take all commercially
reasonable steps (taking into account the impact on the Program and the parties)
to restore the Program to its intended state as soon as practicable. Bank shall
keep JCPenney informed regarding the results of tests or analyses and the
implementation of changes under this Section 3.13 and shall provide JCPenney
with appropriate opportunities to provide input regarding such tests or analyses
and changes.


16





--------------------------------------------------------------------------------







(c)     Notwithstanding Section 3.13(b), Bank shall not, without the prior
consent of JCPenney, make any changes to its systems or processes relating to
the Program that will have a material adverse impact on the Program or that will
require JCPenney to make material changes to its systems or processes, except if
as required by a change in Applicable Law. In such case, Bank shall take
commercially reasonable steps to minimize the cost and disruption of any such
change to JCPenney.


(d)     Without Bank’s prior written approval, JCPenney shall not make any
changes to its systems or processes relating to the Program that will have a
material adverse impact on the Program or that will require the Bank to make
material changes to its systems or processes, except if as required by a change
in Applicable Law. In such case, JCPenney shall take commercially reasonable
steps to minimize the cost and disruption of any such change to Bank.


3.14     Delivery of Information.


(a)     Bank shall be responsible for, as a Program Expense, all delivery of
electronic information to and from JCPenney. In addition, all risk of delivery
before electronic information arrives at JCPenney, and risk of delivery once
electronic information leaves the possession of JCPenney, shall be the risk and
liability of Bank. Bank shall be responsible, as a Bank Expense, for arranging
all maintenance of electronic delivery channels owned or provided by Bank.
JCPenney shall be responsible, as a JCPenney Expense, for arranging all
maintenance of electronic delivery channels owned or provided by JCPenney or any
Authorized Entity.


(b)     Each party shall bear the risk and cost of delivery of materials it
ships to the other party by other methods, and such cost shall be a Program
Expense, as the case may be. Risk of delivery lies with the sender until receipt
by the other party. For the avoidance of doubt, the parties agree that JCPenney
shall be responsible for all postage costs (whether public or private) as a
Program Expense, related to shipment of materials from JCPenney Locations to
Bank or locations in the Territory designated by Bank, and Bank shall be
responsible for all postage costs (whether public or private), as a Program
Expense, related to shipment of materials from Bank locations to JCPenney
Locations or locations in the Territory designated by JCPenney.


3.15    Merchandise Liability. Notwithstanding any other provision of this
Agreement, (a) JCPenney shall be liable under any transaction it or an
Authorized Entity has with any Cardholder with respect to the Goods and/or
Services purchased by such Cardholder (as opposed solely to the Credit Card
Agreement, Account or Indebtedness), and, to the extent JCPenney or such
Authorized Entity is responsible for the performance of the duties and
obligations pursuant thereto, JCPenney or such Authorized Entity shall remain
liable to the same extent as if this Agreement had not been executed, (b) the
exercise by Bank of any of its rights pursuant to this Agreement shall not
release JCPenney or such Authorized Entity from any of its duties or obligations
under any transaction with any Cardholder with respect to Goods and/or Services
purchased by such Cardholder, (c) Bank shall not have any obligation or
liability of any nature, secured or unsecured, whether fixed, contingent or
otherwise, with respect to any such Goods and/or Services and (d) JCPenney shall
be obligated under this Section 3.15 to perform or otherwise bear any such duty
or obligation or liability of any Authorized Entity.


17





--------------------------------------------------------------------------------





3.16    Inserts and Other Statement Communications. JCPenney shall have the sole
right, except as provided below, to include JCPenney’s, Authorized Entities’ or
third parties’ product and service advertisements in Billing Statements sent to
Cardholders, whether as a statement insert, statement message, bangtail,
envelope message or other form (including an electronic equivalent to the extent
practicable and provided under similar terms if Bank implements electronic
billing) (collectively, “Inserts”), provided that such Inserts conform to the
requirements for such Billing Statement inserts or other messages initially as
set forth in Schedule 3.16 (Inserts and Other Statement Communications),
including the timing for delivery to specified locations. The parties’ rights
and obligations in respect of Inserts and other Statement Communications shall
be as set forth in Schedule 3.16 (Inserts and Other Statement Communications).


3.17    Credit Store Manual and Bank Operating Procedures.


(a)     The Credit Store Manual may be amended from time to time by JCPenney in
its sole discretion, provided that no such amendment that could reasonably be
expected to have a material adverse effect on the Program or Bank shall be made
without mutual agreement of the parties unless required by JCPenney Applicable
Law. JCPenney shall provide reasonable notice to Bank of changes to the Credit
Store Manual that impact the Program; provided, however, that such notice shall
be provided as soon as reasonably practicable in the event that such changes are
implemented due to Exigent Circumstances.
    
(b)     Bank Operating Procedures may be amended from time to time by Bank in
its sole discretion, provided that (i) no such amendment that could reasonably
be expected to have a material adverse effect on the Program or JCPenney shall
be made without mutual agreement of the parties unless required by Bank
Applicable Law; and (ii) any such amendment is reasonably consistent with
operating procedures applied by Bank to its other private label and co-branded
credit card programs. Bank shall provide reasonable notice to JCPenney of
changes to the Bank Operating Procedures; provided, however, that such notice
shall be provided as soon as reasonably practicable in the event that such
changes are implemented due to Exigent Circumstances.


3.18    Program Governance.


(a)     Bank and JCPenney each shall assign, on a full time basis, an employee
knowledgeable about the Program to serve as its liaison to the other party with
regard to the day‑to-day operation of the Program (a “Program Coordinator”).
Bank’s employee shall be referred to as the “Bank Program Coordinator” and
JCPenney’s employee shall be referred to as the “JCPenney Program Coordinator.”
Bank agrees that it will appoint a Senior Vice President as the Bank Program
Coordinator to be responsible for the day-to-day operation of the Program.
JCPenney will have the right to interview the Bank Program Coordinator. JCPenney
agrees that it will appoint a senior manager at the Vice President level as the
JCPenney Program Coordinator.


(b)     Upon the inability of the Program Coordinators to resolve a disagreement
or dispute, the parties agree to participate and cooperate fully in the dispute
resolution process in Schedule 3.18(b) (Dispute Resolution).


18





--------------------------------------------------------------------------------







3.19    No Surcharge. JCPenney shall not impose any surcharge, application,
restocking, processing or other fee or special condition on Cardholders, except
where a comparable fee or condition applies equally to non-Cardholders.
    
3.20    Reports.


(a)     Bank shall make available to JCPenney the reports set forth on
Schedule 3.20 (Reports; Financial Statements), and such other standard and
customized reports relating to the Cardholders, the Accounts and the Program as
JCPenney may reasonably request from time to time. Bank will not charge for
requested customized reports similar to the types of reports that Bank provides
to its management or other customers at no cost. Bank shall not make any
material changes to the form or content of such reports without prior approval
of JCPenney. The forum for requesting such reports shall be the Program
Coordinators and the expense, content, form, timing (e.g., daily, weekly,
monthly, etc.) and method of delivery (e.g., electronic, paper, etc.) of such
reports shall be discussed by the Program Coordinators.


3.21    Exclusivity. The parties’ rights and obligations in respect of
exclusivity shall be as set forth in Schedule 3.21 (Exclusivity).


3.22    Customer Satisfaction Surveys. Bank shall, as a Program Expense, arrange
for an independent third party to conduct customer satisfaction surveys in
respect of the Program at least once each calendar year of existing, former and
potential Cardholders and JCPenney store managers. Such independent third party
shall be selected by Bank but subject to JCPenney’s approval, which approval
will not be unreasonably withheld, conditioned or delayed. Each survey shall be
designed and conducted by the third party in consultation with the Bank and
JCPenney so as to determine the level of satisfaction with the Program,
including satisfaction with the Bank’s service compared to Bank’s other retailer
credit programs. Bank and JCPenney shall discuss the results of each survey and
ways to improve satisfaction with the Program consistent with the parties’
rights and obligations under the Agreement. Either Bank or JCPenney may propose
modifications to the Program based upon survey results, and the parties will
negotiate in good faith implementation of any appropriate modifications. Failure
by the parties to agree upon the implementation of any such modifications will
be addressed through the dispute resolution process in Schedule 3.18(b) (Dispute
Resolution).


3.23    Outsourcing.


(a)     Bank acknowledges that JCPenney entered this Agreement because of the
specific skills presented by Bank and its other Affiliates. Unless JCPenney
consents otherwise, Bank and its Affiliates shall perform operations as set
forth in Schedule 2.1(d) (Program Resource Requirements).


(b)     Outsourcing of Services other than Call Center customer service, early
stage collections, and key management positions shall not require JCPenney’s
consent; provided that Bank shall notify JCPenney of such other outsourcing
after the Effective Date (except where such outsourcing is to an Affiliate of
Bank). All outsourcing arrangements, including with an Affiliate of Bank, shall
be subject to the same system back-up and disaster recovery standards for which
Bank is responsible pursuant to this


19





--------------------------------------------------------------------------------





Agreement. Any outsourcing arrangement entered into by Bank in connection with
the Program shall not relieve Bank of its obligations or liability under this
Agreement, including but not limited to the Service Level Standards, and Bank
shall be liable for any actions of such outsourcing entity that performs
functions on behalf of Bank in connection with the Program.


3.24    Sales Tax Recovery. The parties have agreed to jointly gather the
documentation and information necessary for the parties to pursue, analyze,
file, defend and/or litigate sales tax refunds, deductions, credits and/or audit
offsets arising from Written-Off Accounts (the “Sales Tax Recovery Program”).
The procedures for the Sales Tax Recovery Program shall be as set forth in
Schedule 3.24 (Sales Tax Recovery).


3.25    Securitization. The parties shall have rights and obligations in respect
of securitization of the Accounts and Indebtedness as set forth in Schedule 3.25
(Securitization).


ARTICLE IV
SETTLEMENT


4.1    Settlement Procedures. The settlement procedures set forth in
Schedule 4.1 (Settlement) shall apply to the Program.


4.2    Participation Fee. Bank shall pay to JCPenney Participation Fees as
defined in and calculated in accordance with Schedule 4.2 (Participation Fee) on
the date(s) specified in Schedule 4.2 (Participation Fee).


4.3    Signing Bonus. Bank shall pay to JCPenney the Signing Bonus as defined
and in accordance with the terms set forth in Schedule 4.3 (Signing Bonus) on
the date(s) specified in such Schedule 4.3 (Signing Bonus).


4.4    Innovation Fund. Bank shall pay to JCPenney an amount and on terms as
provided for in Schedule 4.4 (Innovation Fund) on the date(s) specified in such
Schedule 4.4 (Innovation Fund).


4.5    Program Gain Share Payment. Bank shall pay to JCPenney the Program Gain
Share Payment(s) as defined in and calculated in accordance with Schedule 4.5
(Program Gain Share Payment) on the date(s) specified in such Schedule 4.5
(Program Gain Share Payment).


4.6    Partial Year Calculations
. Notwithstanding anything in this Agreement, if a Program Gain Share Payment
pursuant to this Article IV is calculated for a period of less than a full
calendar year, then Bank shall instead calculate such Program Gain Share Payment
on a pro-rated basis for such partial period.
4.7    Interchange Adjustment. The parties’ rights and obligations in respect of
changes to interchange fees are set forth in Schedule 4.7 (Interchange
Adjustment).


4.8    Effective Date of Change in Economic Terms.


(a) Notwithstanding anything in this Agreement: (i) the Economic Provisions of
the Existing Consumer Agreement shall continue to apply from the Effective Date
until January 31, 2019; and (ii) the Economic Provisions of this Agreement shall
begin to apply on February 1, 2019; provided,
20





--------------------------------------------------------------------------------





however, that Section 4.3 (Signing Bonus) and Section 5 (Reserve Account) of
Schedule 4.1 (Settlement) of this Agreement shall begin to apply on the
Effective Date.


(b)     The “Economic Provisions of the Existing Consumer Agreements” means the
economic terms between the parties, including the following provisions of the
Existing Consumer Agreement: Section 2.7 (Marketing Fund); Article IV including
Schedule 4.1 (Settlement), Schedule 4.2 (Participation Fee), Schedule 4.3
(Performance Payments), Schedule 4.4 (Growth Incentive Payments) and Schedule
4.5 (Program Gain Share Payments); Section 13.20 (Settlement/Payments in respect
of the Dual Card Program) of Schedule 13 (The Dual Card Program); and Exhibit X
(In-Store Support Activities for JCPenney Credit in JCPenney Stores).


(c)     The “Economic Provisions of this Agreement” means the economic terms
between the parties, including the following provisions of this Agreement:
Section 2.6 (Marketing Fund); Article IV, including Schedule 4.1 (Settlement),
Schedule 4.2 (Participation Fee), Schedule 4.4 (Innovation Fund), Schedule 4.5
(Program Gain Share Payment), and Schedule 4.7 (Interchange Adjustment); Section
5 (Promotion of the Dual Card Program) of Schedule 13 (The Dual Card Program);
and Section 4(b)-(c) (Home Services Marketing Obligation) of Schedule 16 (Home
Services Card Program).


ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS OF JCPENNEY


5.1    General Representations and Warranties. To induce Bank to enter into this
Agreement and to establish and administer this Program, all as herein provided
for, JCPenney makes to Bank the representations and warranties set forth in this
Section 5.1 as of the Effective Date.


(a)    Corporate Existence. JCPenney represents and warrants that it is a
corporation, duly organized, validly existing and in good standing under the
laws of the State of Delaware and is authorized to conduct business under such
laws as now conducted, and shall maintain such status and authority during the
Term.


(b)     Corporate Power and Authorization. JCPenney represents and warrants that
it has full power and authority (including full corporate power and authority)
to execute and deliver this Agreement and to perform its obligations hereunder.
JCPenney further represents and warrants that this Agreement has been duly
authorized by all necessary corporate and stockholder action and has been duly
executed and delivered by JCPenney and is the valid and binding obligation of
JCPenney, enforceable against JCPenney in accordance with its terms.


(c)     No Default. JCPenney represents and warrants that no default has
occurred which, with the passage of time or the giving of notice or both, and
the failure to cure, would constitute an Event of Default as defined in
Section 9.1 (Events of Default).


(d)     No Pending Litigation. JCPenney represents and warrants that there are
no (i) civil, criminal or administrative actions, suits, claims, hearings,
investigations or proceedings pending (including any counterclaims) or, to
JCPenney’s knowledge, threatened against JCPenney or any Authorized Entity that
would materially impair the ability of JCPenney to perform its obligations under
21





--------------------------------------------------------------------------------





this Agreement; or (ii) Liabilities or any other facts or circumstances to
JCPenney’s knowledge that form the basis for any valid claim against or
liability of JCPenney or any Authorized Entity that would materially impair the
ability of JCPenney to perform its obligations under this Agreement.


(e)     Noncontravention. JCPenney represents and warrants that the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby and thereby do not and will not (i) violate the
charter or by-laws or any equivalent organizational document of JCPenney, or
(ii) violate any applicable material law, rule, regulation, judgment,
injunction, order or decree to which JCPenney is subject, or (iii) violate any
material contract, instrument or document to which JCPenney is a party or
(iv) constitute a default under any existing material contract, instrument or
document to which JCPenney is a party.


(f)     Trademarks. JCPenney represents and warrants to Bank that it has the
right and power to license the JCPenney Marks as defined in Section 15.1
(Defined Terms) to Bank for use as contemplated by this Agreement, and that it
shall continue to have such right and power during the Term.


5.2    General Covenants. To induce Bank to enter into this Agreement and to
establish and administer this Program, all as herein provided for, in addition
to the other covenants and obligations set forth in this Agreement, JCPenney
makes to Bank the covenants set forth in this Section 5.2.


(a)     JCPenney Financial Information. If at any time during the Term JCPenney
is not obligated to, or for any other reason does not, timely file periodic
financial reports with the Securities and Exchange Commission pursuant to the
reporting requirements of Section 13 or Section 15(d) of the Securities Exchange
Act of 1934, JCPenney will: (i) as soon as practicable but in any event not more
than ninety (90) days after the end of each Fiscal Year, deliver to Bank
JCPenney’s audited annual financial statements, including its audited
consolidated balance sheet, income statement and statement of cash flows and
financial position and accompanying notes to such financial statements; and
(ii) as soon as practicable but in any event not more than sixty (60) days after
the end of each Fiscal Quarter, deliver to Bank its unaudited quarterly
financial statements, including its unaudited consolidated balance sheet, income
statement and statement of cash flows and financial position, and accompanying
notes to such financial statements, accompanied by a certificate from JCPenney’s
chief financial officer that such financial statements were prepared in
accordance with generally accepted accounting principles applied on a consistent
basis and present fairly the consolidated financial position of JCPenney as of
the end of such Fiscal Quarter and the results of its operations, subject to
normal year-end audit adjustments.


(b)     Compliance with Law. JCPenney shall comply, and shall cause each of the
Authorized Entities to comply, with JCPenney Applicable Law in all material
respects relating to the Program.


22





--------------------------------------------------------------------------------









(c)     Accounts. Prior to the exercise and completion of the Purchase Option
under Section 10.4(a) (Purchase Option), JCPenney shall not, and shall not
permit any Authorized Entities to, represent itself as the owner of Accounts or
Indebtedness owned by Bank hereunder.


(d)     Notice of Adverse Conditions. JCPenney agrees to notify Bank, subject to
any confidentiality requirements, promptly after it is notified, and in any case
no later than fifteen (15) days thereafter, of any order by any court or
regulatory body or any agreement with a court or regulatory body materially and
adversely affecting its or an Authorized Entity’s ability to perform its or
their obligations hereunder, or in connection with the Program or engage in any
activities, contemplated in connection with the Program or under this Agreement
or is notified of any activity that would reasonably be expected to have a
material adverse effect on the Program or would reasonably be expected to have a
material adverse effect on any of them or Bank. JCPenney also agrees, subject to
any confidentiality requirements, to provide advance warning of any discussions
with any court or regulatory body that would reasonably be expected to adversely
and materially affect any of the activities contemplated under this Agreement.


(e)     Records. JCPenney shall keep, and shall cause each of the Authorized
Entities to keep, adequate records and books of account with respect to all of
its business activities relating to the Program, in which proper entries,
reflecting all of JCPenney’s or the Authorized Entities’ (as applicable)
financial transactions, are made in accordance with applicable accounting
procedures.


(f)     Cardholder Relations. JCPenney agrees to each of the following covenants
with respect to the Accounts:
(i)JCPenney shall respond to Bank promptly, and cooperate with Bank, in
connection with the resolution of disputes with Cardholders;
(ii)JCPenney shall maintain a policy for the exchange and return of goods and
adjustments for Services rendered or not rendered that is in accordance with
Applicable Law;
(iii)JCPenney shall comply with any of JCPenney’s warranties, and shall cause
each Authorized Entity to comply with such Authorized Entity’s warranties, with
respect to Goods and/or Services sold under an Account. Nothing in this
paragraph (iii) shall restrict JCPenney from selling Goods and/or Services
subject to normal manufacturer’s warranties.


(g)     Taxes. Unless Bank shall otherwise consent in writing, JCPenney shall,
and shall cause each of the Authorized Entities to, pay, collect and remit, when
due, any sales taxes relating to the sale of Goods and/or Services.


23





--------------------------------------------------------------------------------





ARTICLE VI
REPRESENTATIONS, WARRANTIES AND COVENANTS OF BANK


6.1    General Representations and Warranties. To induce JCPenney to enter into
this Agreement and participate in the Program, all as herein provided for, Bank
makes to JCPenney the representations and warranties set forth in this Section
6.1 as of the Effective Date.


(a)Corporate Existence. Bank represents and warrants that it is a federal
savings bank duly organized, validly existing and in good standing under the
laws of the United States and is authorized to conduct business under such laws
as now conducted. Bank shall maintain such status and authority during the Term.


(b)Corporate Power and Authorization. Bank represents and warrants that it has
full power and authority (including full corporate power and authority) to
execute and deliver this Agreement and to perform its obligations hereunder.
Bank further represents and warrants that this Agreement has been duly
authorized by all necessary corporate and stockholder action and has been duly
executed and delivered by Bank and is the valid and binding obligation of Bank,
enforceable against Bank in accordance with its terms.


(c)No Default. Bank represents and warrants that no default has occurred which,
with the passage of time or the giving of notice or both, and the failure to
cure, would constitute an Event of Default as defined in Section 9.1 (Events of
Default).


(d)No Pending Litigation. Bank represents and warrants that there are no
(i) civil, criminal or administrative actions, suits, claims, hearings,
investigations or proceedings pending (including any counterclaims) or, to
Bank’s knowledge, threatened against Bank that would materially impair the
ability of Bank to perform its obligations under this Agreement, or
(ii) Liabilities or any other facts or circumstances to Bank’s knowledge that
form the basis for any valid claim against or liability of Bank that would
materially impair the ability of Bank to perform its obligations under this
Agreement.


(e)Noncontravention. Bank represents and warrants that the execution, delivery
and performance by Bank of this Agreement and the consummation of the
transactions contemplated hereby and thereby do not and will not (i) violate the
charter or by-laws or any equivalent organizational document of Bank, or
(ii) violate any applicable material law, rule, regulation, judgment,
injunction, order or decree to which Bank is subject, or (iii) violate any
material contract, instrument or document to which Bank is a party, or
(iv) constitute a default under any existing material contract, instrument or
document to which Bank is a party.


(f)Trademarks. Bank represents and warrants to JCPenney that it has the right
and power to license the Bank Marks, as defined in Section 15.1 (Defined Terms)
to JCPenney for use as contemplated by this Agreement, and that it shall
continue to have such right and power during the Term.


24





--------------------------------------------------------------------------------







6.2    General Covenants. To induce JCPenney to enter into this Agreement and
participate in the Program, all as herein provided for, in addition to the other
covenants and obligations set forth in this Agreement, Bank makes to JCPenney
the covenants set forth in this Section 6.2.


(a)Bank’s Financial Information. JCPenney may review Bank’s call report and
other publicly available financial data. To facilitate JCPenney in doing so,
Bank shall, upon JCPenney’s request, and as a Program Expense, deliver to
JCPenney such publicly available financial reports and financial data promptly
as soon as such information otherwise is available.


(b)Compliance with Law. Bank shall comply with Bank Applicable Law in all
material respects relating to the Program.


(c)Processing Existing Products. Bank shall maintain all necessary processing
capabilities in order to process Existing Products.


(d)Notice of Adverse Conditions. Bank agrees to notify JCPenney, and subject to
any confidentiality requirements, promptly after Bank is notified, and in any
case no later than fifteen (15) days thereafter, of any order by any court or
regulatory body or any agreement with a court or regulatory body materially and
adversely affecting the ability of Bank to furnish the Services, or engage in
any activities, contemplated in connection with the Program or under this
Agreement or is notified of any activity that would reasonably be expected to
have a material adverse effect on the Program or would reasonably be expected to
have a material adverse effect on JCPenney or any Authorized Entity. Bank also
agrees, subject to confidentiality requirements, to provide advance warning of
any discussions with any court or regulatory body that would reasonably be
expected to adversely and materially affect any of the activities contemplated
under this Agreement.


(e)Records. Bank shall keep adequate records and books of account with respect
to all of its business activities relating to the Program, in which proper
entries, reflecting all of Bank’s financial transactions with respect to the
Program, are made in accordance with applicable accounting procedures.


(f)Cardholder Relations. Bank shall respond to JCPenney promptly, and cooperate
with JCPenney, in connection with the resolution of disputes with Cardholders.


ARTICLE VII
CHARGEBACKS


7.1    Chargebacks. Bank’s chargeback rights and procedures to be followed shall
be as set forth in Schedule 7.1 (Chargeback).


25





--------------------------------------------------------------------------------







ARTICLE VIII
UCC FILINGS


8.1    Grant of Security Interest; Precautionary Filing.


(a)Purchases under the Program shall constitute extensions of credit directly
from Bank to customers of JCPenney or Authorized Entities and/or, to the extent
of Purchases under the Dual Card Program, other merchants. The Uniform
Commercial Code (“UCC”) does not apply to the Program or to any of the
transactions under the Program including the Bank Marketing Fund or the Bank
Marketing Obligation. However, both (i) against the possibility that it is
determined that such extensions of credit are secured financings of JCPenney,
and (ii) to secure payment of and performance by JCPenney of any and all
indebtedness, liabilities, or obligations, now existing or hereafter arising
pursuant to this Agreement, JCPenney hereby grants to Bank a security interest
in all of JCPenney’s right, title and interest, if any, now existing or
hereafter arising in, to and under the following property (in each case,
existing at any time, past, present or future) (collectively, the “Bank
Property”): (A) all Accounts, Account Documentation and Indebtedness; (B) the
Bank Marketing Fund and the Bank Marketing Obligation; (C) all deposits, credit
balances and reserves on Bank’s books related to any Accounts; (D) all returned
merchandise sold on an Account; and (E) all proceeds of the foregoing.


(b)JCPenney represents and warrants that it has not, on or before the Effective
Date, granted any Potentially Competing Security Interests or signed any
Potentially Competing Financing Statements other than any security interests or
financing statements that have lapsed or been terminated. JCPenney agrees that
it will not, on or after the date of this Agreement, grant any Potentially
Competing Security Interest or sign any Potentially Competing Financing
Statement, by adding to any grant of a security interest by JCPenney that may be
a Potentially Competing Security Interest, which shall expressly include a
provision in such grant that excludes any interest of Bank as provided in
Section 8.1(a). If, despite JCPenney’s commercially reasonable efforts, such
language is not included through inadvertence in a grant of Potentially
Competing Security Interest, JCPenney will act diligently in soliciting such
other secured party to carve out of its security interest the property specified
in Section 8.1(a) so that there is no Potentially Competing Security Interest.


(c)JCPenney agrees to cooperate fully with the Bank as Bank may reasonably
request in order to give effect to and perfect the security interests granted by
this Article VIII and Section 5 (Reserve Account) of Schedule 4.1 (Settlement).
JCPenney agrees to provide Bank with not less than thirty (30) days prior
written notice of any change in location of the executive offices or principal
place of business of JCPenney or of any change of JCPenney’s corporate name and
JCPenney shall supply Bank with signed copies of all filings requested by Bank
within ten (10) days of such request. JCPenney hereby authorizes Bank to make
such filings on behalf of JCPenney, and shall promptly take such actions, in
each case as Bank may reasonably determine to be necessary or appropriate to
preserve and maintain at all times the perfection and priority of the security
interests granted or purported to be granted to Bank hereunder. Bank shall
provide notice to JCPenney at least three (3) Business Days prior to such
filing. Unless Bank shall have otherwise consented in writing, JCPenney shall
not create, assume or suffer to exist any lien on any of its right, title or
interest under this Agreement or in the proceeds thereof.


26





--------------------------------------------------------------------------------





JCPenney’s obligations with respect to filings to perfect the security interests
granted under this Agreement shall terminate and Bank shall release any such
filings (i) in connection with the sale of the Program Assets under Schedule
10.4(a) (Purchase Option), or (ii) after the Term when JCPenney has fully
performed all obligations under this Agreement which are secured by the security
interest and no further obligations may arise.


ARTICLE IX
EVENTS OF DEFAULT


9.1    Events of Default. The occurrence of any one or more of the following
events (regardless of the reason therefor) shall constitute an “Event of
Default” hereunder giving the non-defaulting party the remedies set forth in
Section 9.2 (Remedies):


(a)If Bank fails to make any settlement payment when due and payable pursuant to
this Agreement and the Settlement Procedures with respect to the daily
settlement payments set forth in Schedule 4.1 (Settlement) and, such settlement
payment is not paid within three (3) Business Days following notice of such
failure to pay.


(b)Either party shall fail to make any payment (other than a daily settlement
payment pursuant to the Settlement Procedures) of any amount due pursuant to
this Agreement when due and payable or declared due and payable and the same
shall remain unpaid for a period of thirty (30) days after the other party has
given written notice of such failure to pay.


(c)If Bank is subject to a final consent order with a Governmental Authority
involving alleged unfair or deceptive practices in the opening or servicing of
Accounts by Bank, and (i) such consent order requires Bank to take (or prevents
Bank from taking) particular actions that are reasonably expected to have an MAE
on Revenues after mitigation efforts by Bank and (ii) other providers of
retailer credit card programs are reasonably expected to not be subject to
similar requirements with respect to such particular actions.


(d)Either party shall breach any covenant or provision contained herein that is
required to be performed by it, which breach has a material adverse impact on
the other party or the Program, and the same shall remain unremedied for a
period of forty-five (45) days after written notice thereof to the breaching
party.


(e)Any express representation or warranty of either party in this Agreement
shall not be true and correct in any material respect as of the date when made
or reaffirmed, and that party cannot make that representation or warranty true
within thirty (30) days after written notice thereof to the breaching party and
the failure thereof results in a material adverse impact on the other party or
the Program.


(f)Either party (i) shall not be Solvent; (ii) shall have any proceeding
instituted by or against it seeking to adjudicate it as bankrupt or insolvent or
seeking liquidation or any similar alternative under any law relating to
bankruptcy or relief of debtors, or seeking the entry of an order for relief or
the appointment of a receiver or other similar official for it or for any
substantial part of its property, and, in


27





--------------------------------------------------------------------------------





the case of any proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of
thirty (30) days, or any of the actions sought in such proceeding (including the
entry of an order for relief against, or the appointment of a receiver or other
similar official for, it or any substantial part of its property) shall occur;
or (iii) shall take any corporate action to authorize any of the actions set
forth in clause (ii) of this paragraph (f).


(g)It shall be an Event of Default by Bank if Bank fails to maintain a “Tier 1
risk-based capital ratio” (as defined in applicable federal bank regulations, as
amended from time to time) of six percent (6.0%) at the end of any two
consecutive calendar quarters of Bank; provided, however, that for such an Event
of Default to be effective, a notice of termination must be delivered within
sixty (60) days after such second consecutive calendar quarter.


9.2    Remedies. Upon an Event of Default, the non-defaulting party, in addition
to any other rights or remedies available to it under this Agreement, may
terminate this Agreement in accordance with Section 10.2(a) (Termination, Events
of Default).


ARTICLE X
TERM/TERMINATION


10.1    Initial and Renewal Term. This Agreement shall be effective as of the
Effective Date, except as provided in Section 4.8 (Effective Date of Change in
Economic Terms), and shall remain in effect until January 31, 2027 (the “Initial
Term”) and shall thereafter be automatically renewed for successive two (2) year
terms (the “Renewal Term(s)”) unless either party gives the other party at least
three hundred and sixty-five (365) days’ notice of its intent not to renew.


10.2    Termination. This Agreement may be terminated by a party if any of the
following events occur:
(a)Event of Default. The non-defaulting party may terminate this Agreement upon
the occurrence of an Event of Default.


(b)Force Majeure Event.


i.JCPenney may terminate this Agreement upon the occurrence of a Force Majeure
Event in accordance with the terms of Section 12.19(c); and


ii.Bank may terminate this Agreement upon the occurrence of a Force Majeure
Event in accordance with the terms of Section 12.19(d).


(c)Critical Change in Applicable Law. Each party may terminate this Agreement in
accordance with the terms of Section 2.1(f) (Critical Change in Applicable Law)
for a Critical Change in Applicable Law.


(d)Service Level Default. JCPenney shall have the right to terminate this
Agreement with respect to a Service Level Default as set forth in Schedule
2.1(g) (Service Level Standards).


(e)Reserve Account. Bank shall have the right to terminate this Agreement with
respect to a failure to establish or maintain a Reserve Account as set forth in
Section 5 (Reserve Account) of Schedule 4.1 (Settlement).
28





--------------------------------------------------------------------------------









10.3    Notice of Termination. To effect any termination of this Agreement, the
terminating party will deliver a written notice of termination to the other
party in accordance with the terms set forth in Schedule 10.3 (Rights and
Obligations Upon Notice of Termination).


10.4    Effects of Termination or Expiration. Upon a termination or expiration
of this Agreement, the following will occur:


(a)Purchase Option. The parties shall have purchase-related rights and
obligations with respect to the Program Assets as set forth in Schedule 10.4(a)
(Purchase Option) and Schedule 3.25 (Securitization).


(b)Liquidation. The parties shall have rights and obligations in respect of
liquidation as set forth in Schedule 10.4(b) (Liquidation).


10.5    Survival. The parties acknowledge and agree that all aspects of this
Agreement survive until the end of the Term and that each party shall remain
responsible under this Agreement after the Term for matters occurring before the
Termination Date.


(a)Survival Through the Liquidation Period. After the Term and until the end of
the Liquidation Period, the following provision shall survive (subject to any
express limitations on the time period of survival set forth in this Agreement):
Section 4.2 (Participation Fees).


(b)Survival for Two Years After the Termination Date. The following provision
shall survive for a period of two (2) years (or as required by Applicable Law)
following the Termination Date: Section 12.18 (Audit).


(c)Indefinite Survival. After the Term, the following provisions shall survive
(subject to any express limitations on the time period of survival set forth in
this Agreement): Section 3.6 (Ownership and Use of Information); Section 3.15
(Merchandise Liability); Section 3.24 (Sales Tax Recovery); Section 7.1
(Chargebacks); Article VIII (UCC Filings); Section 10.4(b) (Liquidation);
Section 10.5 (Survival); Article XI (Indemnification); Section 12.8 (Governing
Law/Severability); Section 12.12 (Jurisdiction); Section 12.13 (Adjudication of
Claims); Section 12.15 (Power of Attorney); Section 12.16 (Use of Names and
Trademarks); Section 12.17 (Confidential Information); Section 12.22 (Press
Releases); Section 12.26 (Tax and Financial Cooperation); Section 12.28
(Set-Off); Section 4(b) (Return of Materials) of Schedule 3.2(e) (Software as a
Service); Section 5(c) of Schedule 3.9 (Store Closings; Going Out of Business
Sales) (with respect to Bank’s right to exercise its Liquidation rights without
respect to any limitation in regards to JCPenney Competitors); Schedule 3.18(b)
(Dispute Resolution); Section 5 (Reserve Account) of Schedule 4.1 (Settlement);
the provisions of the Agreement related to acceptance of Credit Cards shall
survive during the Liquidation Period if JCPenney is required to accept Credit
Cards during such period, except as expressly provided; and any other provision
that expressly applies after the Term. For the avoidance of doubt, any Schedule
related to a Section shall survive if a Section survives.


29





--------------------------------------------------------------------------------





ARTICLE XI
INDEMNIFICATION


11.1    Indemnified Losses. “Indemnified Losses” means any and all losses,
damages, liabilities, costs and expenses (including reasonable attorneys’ fees
and expenses), settlement amounts as provided for herein, judgments, damages,
claims, demands, offsets, defenses, counterclaims, actions or proceedings,
subpoenas, investigations, and related interest or penalties, including any
incidental, consequential, exemplary, or indirect damages, lost profits or other
business interruption damages, in tort, contract or otherwise, if any.


11.2    Indemnification by JCPenney. JCPenney agrees to indemnify, defend,
protect and hold harmless Bank and its Affiliates, and their respective agents,
employees, officers, directors, and representatives (“Bank Indemnified
Parties”), from and against any and all Third-Party Claims brought against such
Bank Indemnified Parties (including any Governmental Authority) and all
Indemnified Losses to the extent such Indemnified Losses arise out of, relate
to, or result from:


(a)Goods and/or Services charged to an Account (including (i) the quality or
workmanship of such Goods and/or Services, (ii) the compliance of such Goods
and/or Services with JCPenney Applicable Law, licensing or registration
requirements, (iii) product liability or warranty claims relating directly to
such Goods and/or Services; or (iv) any promise or representation made by
JCPenney or an Authorized Entity relating to an Account);


(b)Any inaccuracy or misrepresentation in any representation or warranty of
JCPenney contained in this Agreement;


(c)Any breach by JCPenney or an Authorized Entity of any of the terms, covenants
or other provisions contained in this Agreement;


(d)The failure by JCPenney or an Authorized Entity to comply with JCPenney
Applicable Law;


(e)Any and all advertising, promotions, sales practices and marketing programs,
documents, disclosures or materials conducted, produced or prepared by or on
behalf of JCPenney or an Authorized Entity, other than disclosures required by
Bank or other Bank-provided content that has been approved by Bank;


(f)Any negligence, recklessness or willful misconduct of JCPenney, its
Affiliates, Authorized Entities, or their respective agents, employees, officers
or directors in relation to this Agreement or the Program; or


(g)A Security Incident involving the systems, or data in the possession of
JCPenney, an Authorized Entity or their respective service providers or other
agents.


11.3    Indemnification by Bank. Bank agrees to indemnify, defend, protect and
hold harmless JCPenney, the Authorized Entities and their respective Affiliates,
agents, employees, officers, directors, and representatives (the “JCPenney
Indemnified Parties”), from and against any and all Third-Party


30





--------------------------------------------------------------------------------





Claims brought against such JCPenney Indemnified Parties (including any
Governmental Authority) and all Indemnified Losses to the extent such
Indemnified Losses arise out of, relate to, or result from:


(a)Any breach by Bank of a duty to act with respect to the extension of credit
pursuant to the Program;


(b)Any inaccuracy or misrepresentation in any representation or warranty of Bank
contained in this Agreement;


(c)Any breach by Bank of any of the terms, covenants or other provisions
contained in this Agreement;


(d)Any Truth-in-Lending or comparable state law credit disclosures verbiage used
by JCPenney or the Authorized Entities, if such verbiage has been provided by
Bank and is used in the manner specified by Bank;


(e)The failure of Bank or its Affiliates, or the failure of any documentation
(including Account Documentation) provided by Bank relating to the Program, to
comply with Bank Applicable Law;


(f)Any negligence, recklessness or willful misconduct of Bank, its Affiliates or
their respective agents, employees, officers or directors in relation to this
Agreement or the Program;


(g)A Security Incident involving the systems, or data in the possession of Bank,
or its respective service providers or other agents.


(h)Bank’s operation of that Credit Card Application process which provides an
Applicant with the option to have his or her name, address and date of birth
pre-populated in the Credit Card Application from his or her driver’s license or
other similar state-issued identification card (the “DL Process”); provided that
Bank shall not be required to indemnify JCPenney if the Third-Party Claim would
not have arisen but for one of the following events: (i)  JCPenney does not
follow the specifications and directions provided by Bank or if JCPenney makes
any changes thereto, in each case without Bank’s prior written consent, or (ii) 
JCPenney’s use of information obtained through the DL Process from a Credit Card
Applicant’s driver’s license or other similar state-issued identification card
for any purpose other than for pre-populating such Applicant’s Credit Card
Application without the Applicant’s prior approval.


(i)Any claim that JCPenney’s, its Affiliates’ or their respective sublicensees’
use of any of Bank’s Intellectual Property infringes or misappropriates the
Intellectual Property rights of any third party, or any claim that the SaaS
Materials infringes on such third party’s Intellectual Property rights
(provided, that such SaaS Material infringement shall be subject to Section
11.10 (SaaS Infringement Remedies and Limitations)).


11.4    Notice. Each party shall provide prompt notice to the other of any
Third-Party Claims for which indemnity is sought, provided that any failure or
delay in providing such notice shall not affect the indemnification obligations
of the indemnifying party, except to the extent that the indemnifying party


31





--------------------------------------------------------------------------------





shall have been materially prejudiced by such failure. In any event, the
indemnifying party and the indemnified party shall cooperate (at no cost to the
indemnified party) in the settlement or defense of any such claim, as set forth
below.


11.5    General Procedure. Provided that if notice in accordance with
Section 11.4 (Notice) is given, the indemnifying party, at its own expense
(i.e., as a Bank Expense or JCPenney Expense, as the case may be) and using
counsel of its own choosing, will promptly defend, contest and otherwise protect
against any such claim, suit or proceeding. If the indemnifying party fails to
timely defend, contest or otherwise protect against any such claim, suit or
proceeding, the indemnified party may, but will not be obligated to, defend,
contest or otherwise protect against the same, and make any compromise or
settlement thereof and recover the entire cost of the defense, compromise or
settlement from the indemnifying party, including reasonable fees and
disbursements of counsel and amounts paid as a result of the resolution,
settlement or compromise of such claim, suit or proceeding.


11.6    Role of Indemnified Party
.
(a)The indemnified party may, but will not be obligated to, participate in the
defense of any Third-Party Claim, suit or proceeding, at its own expense (i.e.,
as a Bank Expense or JCPenney Expense, as the case may be) and using counsel of
its own choosing, but the indemnifying party shall be entitled to control the
defense thereof unless the indemnified party has relieved the indemnifying party
from liability with respect to the particular matter. The indemnified party
shall cooperate and provide such assistance as the indemnifying party reasonably
may request in connection with the indemnifying party’s defense and shall be
entitled to recover from the indemnifying party the reasonable out-of-pocket
costs of providing such assistance (including reasonable fees of any counsel
retained by the indemnified party with the consent of the indemnifying party to
facilitate such assistance). The indemnifying party shall inform the indemnified
party on a regular basis of the status of any claim, suit or proceeding and the
indemnifying party’s defense thereof. Any payments required to be made under
this Article XI shall be made promptly by the party responsible therefor.


(b)Notwithstanding the foregoing, the indemnifying party shall not have the
right to defend any such Third-Party Claim if: (i) it refuses to acknowledge
fully its obligations to the indemnified party (but only as to the obligations
specific to the indemnifying party in the event a Third-Party Claim gives rise
to indemnification obligations of more than one party) or it contests (in whole
or in part), its indemnification obligations (but only as to the obligations
specific to the indemnifying party in the event a Third-Party Claim gives rise
to indemnification obligations of more than one party), except that in either
case the indemnifying party may continue its right to defend the Third Party
Claim while reserving its right to challenge its indemnification obligations
with respect to the Third Party Claim if it affirms that it will zealously
defend the Third Party Claim notwithstanding its refusal to acknowledge or
contests its indemnification obligations; (ii) it fails to employ appropriate
counsel approved by the indemnified party to assume the defense of such
Third-Party Claim or refuses to replace such counsel upon the indemnified
party’s reasonable request, as provided for herein; (iii) the indemnified party
reasonably determines that there are issues which could raise possible conflicts
of interest between the indemnifying party and the indemnified party or that the
indemnified party has claims or defenses that are separate from or in addition
to the claims or defenses of the indemnifying party; (iv) it undertakes claims
or defenses that are contrary


32





--------------------------------------------------------------------------------





to the direction or instructions of the indemnified party; or (v) such
Third-Party Claim seeks an injunction, cease and desist order, or other
equitable relief against the indemnified party. In each such case described in
clauses (i) - (v) above, the indemnified party shall have the right to direct
the defense of the Third-Party Claim and retain its own counsel, and the
indemnifying party shall pay the cost of such defense, including reasonable
attorneys’ fees and expenses.


(c)Notwithstanding anything herein to the contrary, if any Third-Party Claim
under this Agreement principally relates to Intellectual Property owned or
controlled by the indemnified party, then the indemnified party may control the
defense of such Third-Party Claim, including the right to compromise and settle
such Third-Party Claim, and retain its own counsel, and the indemnifying party
shall pay the cost of such defense, including reasonable attorneys’ fees and
expenses.


11.7    Limitations on Parties. In any Third-Party Claim, the defense of which
is controlled by the indemnifying party: (a) the indemnifying party shall not,
without the indemnified party’s prior written consent, compromise or settle such
claim, suit or proceeding, if (i) such compromise or settlement would impose an
injunction or other equitable relief upon the indemnified party or (ii) such
compromise or settlement does not include the third-party’s release of the
indemnified party from all liability relating to such claim, suit or proceeding;
and (b) the indemnified party shall not compromise or settle such claim, suit or
proceeding without the prior written consent of the indemnifying party, provided
that, if the indemnified party desires to compromise or settle such claim, suit
or proceeding and the indemnifying party refuses to consent to such compromise
or settlement, the indemnified party may enter into a compromise or settlement
but shall be solely responsible for the cost of any compromise or settlement
amount.


11.8    Apportionment of Costs. The parties recognize and acknowledge that
Third-Party Claims may be made as part of an action, suit, investigation or
proceeding that may give rise to the indemnification obligations of more than
one party or that may include claims or counter-claims that are not subject to
indemnification, and the parties agree that they shall cooperate in good faith
to fairly apportion the Indemnified Losses relating to such claims or
counter-claims. Indemnified Losses incurred in defending Third-Party Claims
shall be apportioned to the respective party who has responsibility for each
specific Third-Party Claim, but only to the extent that those Indemnified Losses
directly arise from such Third-Party Claim.


11.9    Limitations on Liability. Except with respect to (a) an indemnifying
party’s obligations under this Article XI, (b) each party’s obligations with
respect to data under Section 3.6 (Ownership and Use of Information), (c) each
party’s confidentiality obligations under Section 12.17 (Confidential
Information), or (d) damages arising out of infringement of third-party
intellectual property rights, in no event shall a party or its affiliates,
successors, or permitted assigns be liable to the other party under or in
connection with this Agreement for any incidental, indirect, speculative,
consequential (including lost profits, revenues, or business opportunities),
special, punitive or exemplary damages of any kind (whether based in contract,
tort, including negligence, strict liability, fraud, or otherwise, or statutes,
regulations, or any other theory) arising out of or in connection with this
Agreement, regardless of whether such damages were foreseeable or whether any
party has been advised of the possibility of such damages.


33





--------------------------------------------------------------------------------







11.10    SaaS Infringement Remedies and Limitations.


(a)Remedies. If a claim exists under 11.3(i) (relating to infringement of SaaS
Services or SaaS Materials and the SaaS Intellectual Property Right (as defined
in Schedule 3.2(e) (Software as a Service)), Bank shall promptly, at its own
expense, either, (a) procure for JCPenney the right to continue use of the
affected SaaS Materials or SaaS Services; (ii) replace the affected SaaS
Materials or SaaS Services with functionally equivalent non-infringing materials
or services; or (iii) modify the affected SaaS Materials or SaaS Services to be
non-infringing and functionally equivalent. If Bank cannot accomplish any of the
foregoing within a reasonable time and at commercially reasonable rates, then
Bank shall (i) accept the return of the affected SaaS Materials, along with any
other components of any materials rendered unusable as a result of the affected
SaaS Materials.


(b)Limitations. Bank has no duty to defend, indemnify or hold harmless JCPenney
Indemnified Parties for Third Party Claims alleging infringement,
misappropriation or other violation of a third party intellectual property right
to the extent arising from or based on: (i) use of the SaaS Services after Bank
notifies JCPenney to discontinue use because of such Third Party Claim; (ii)
combining the SaaS Services with a product, service, data or business process
not provided by Bank, other than the Bundled Application, if such Third Party
Claim would not have arisen but for such combination, unless a license has been
provided for such combination; or (iii) modifying the SaaS Services if the Third
Party Claim would not have arisen but for such modification.


ARTICLE XII
MISCELLANEOUS


12.1    Assignability. The parties’ rights and obligations in respect of
assignment of this Agreement shall be as set forth in Schedule 12.1
(Assignability).


12.2    Entire Agreement; Amendment. This Agreement together with the Schedules
hereto which are expressly incorporated by reference herein and made a part
hereof constitute the entire agreement of the parties with respect to the
subject matter hereof and supersedes all other prior understandings and
agreements between the parties with respect to the subject matter hereof,
whether written or oral. This Agreement may not be amended except by written
instrument signed by duly authorized representatives of both Bank and JCPenney.


12.3    Waiver. The rights, obligations and duties of Bank and JCPenney under
this Agreement may be waived only upon the written consent of the respective
duly-authorized Program Coordinators, their superior officers at Bank and
JCPenney, and persons acting pursuant to delegations from them. In no event
shall a term or provision of this Agreement be deemed to have been waived or
amended, unless a waiver or amendment is in writing and signed by a person
specified in the previous sentence.


12.4    Delays or Omissions. Except as otherwise provided, Bank and JCPenney
agree that no complete or partial delay or omission to exercise any right, power
or remedy accruing to any party, upon any breach, default or noncompliance by
another party under this Agreement, shall impair any such right, power or
remedy, nor shall it be construed to be a waiver of any such breach, default or
noncompliance, or any acquiescence therein, or of any similar breach, default or
noncompliance thereafter occurring. All remedies under this Agreement shall be
cumulative and nonexclusive of each other.
34





--------------------------------------------------------------------------------







12.5    Insurance. Bank warrants and represents for itself and any authorized
subcontractor that it shall maintain from the Effective Date and until the
termination date of this Agreement insurance of the following kinds and amounts,
or in amounts required by applicable law, whichever is greater.


(a)Worker’s compensation and employers’ liability insurance affording
(i) protection under the Worker’s Compensation Law containing an all states
endorsement and (ii) Employers’ Liability Protection subject to a limit of not
less than $100,000.


(b)Commercial general liability insurance written on an occurrence basis against
claims on account of bodily injury, death or property damage. Such insurance
shall have a combined single limit of not less than $2,500,000 per occurrence
and $5,000,000 annual aggregate for bodily injury, death and property damage.
Such insurance shall be endorsed to provide that the insurance shall be primary
to and not contributory to any similar insurance carried by JCPenney. Bank shall
be liable for any deductible amount in the event of an insured loss.


(c)Insurance policies required to be maintained hereunder shall be procured from
insurance companies rated at least A-VIII for commercial general liability and
B++ VIII for worker’s compensation and employer’s liability, or better by the
then current edition of Best’s Insurance Reports published by A. M. Best Co.
Liability insurance limits may be provided through any combination of primary
and/or excess insurance policies.


(d)Bank shall provide JCPenney with a certificate of liability insurance
evidencing that the required coverage is in full force and effect annually.


12.6    Rights of Persons Not a Party. This Agreement shall not create any
rights on the part of any person or entity not a party hereto, whether as a
third-party beneficiary or otherwise.


12.7    Headings. The headings, captions and arrangements of the provisions and
sections of this Agreement are for convenience and reference only, are not a
substantive part of this Agreement and are not to be used to affect the
validity, construction or interpretation of this Agreement or any of its
provisions.


12.8    Governing Law/Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
such state’s principles of conflict of laws. Any term or provision of this
Agreement that is invalid or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement in such jurisdiction or in any other
jurisdiction. If any provision of this Agreement is deemed to be so broad as to
be unenforceable, such provision shall be interpreted to be only so broad as is
enforceable. If any provision of this Agreement is contrary to law, such
provision shall, to the extent necessary, be deemed ineffective without
invalidating the remaining provisions hereof.


35





--------------------------------------------------------------------------------







12.9    Good Faith. The parties agree that, with regard to all of their
respective dealings under this Agreement, they will act fairly and in good
faith.


12.10    Drafting. Each party acknowledges that its legal counsel participated
in the drafting of this Agreement. The parties hereby agree that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement to favor one party
over the other.


12.11    Counterparts. This Agreement may be executed (a) electronically,
including by facsimile or other electronic transmission of original signatures,
and (b) in one or more counterparts, each of which counterparts shall be deemed
to be original, and all such counterparts shall constitute one and the same
instrument.


12.12    JURISDICTION. ANY SUIT, COUNTERCLAIM, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT MUST BE BROUGHT BY THE PARTIES SOLELY IN THE
COURTS OF THE STATE OF DELAWARE OR IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF DELAWARE; AND JCPENNEY AND BANK HEREBY IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY APPELLATE COURTS THEREOF FOR THE
PURPOSE OF ANY SUCH SUIT, COUNTERCLAIM, ACTION, PROCEEDING OR JUDGMENT (IT BEING
UNDERSTOOD THAT SUCH CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WAIVES
ANY RIGHT TO SUBMIT ANY DISPUTES HEREUNDER TO ANY COURTS OTHER THAN THOSE
ABOVE).


12.13    Adjudication of Claims. Any claim or dispute between the parties that
is not resolved in accordance with the process and procedures set forth in
Schedule 3.18(b) (Dispute Resolution) shall be handled in accordance with this
Section 12.13.


(a)Arbitration.


i.Either party may require any controversy or claim between the parties related
to the Program, including those arising out of or relating to this Agreement or
any related agreements or instruments and those arising from any alleged tort,
to be determined by binding arbitration in accordance with the Federal
Arbitration Act, the JAMS Comprehensive Arbitration Rules & Procedures of
Judicial Arbitration and Mediation Services, Inc. (“JAMS”), and the provisions
of subsection (b) below. Arbitrability of any and all disputes shall be decided
by the arbitrator. In the event of any inconsistency, the provisions of
subsection (b) below shall control.


ii.Arbitration hereunder shall be conducted in the State of Delaware and
administered by JAMS/Endispute, Inc. If JAMS/Endispute, Inc. is unable or
legally precluded from administering the arbitration, then the American
Arbitration Association shall serve. The parties shall use commercially
reasonable efforts to cause JAMS/Endispute, Inc. or the American Arbitration
Association, as applicable, to appoint an arbitrator with sufficient experience
with complex transactions and expertise in bank matters. All arbitration
hearings will be commenced


36





--------------------------------------------------------------------------------





within ninety (90) days of the demand for arbitration; provided that (A) the
commencement of such hearing may be extended upon mutual agreement of the
parties, and (B) the arbitrator may extend the commencement of such hearing for
an additional sixty (60) days upon a showing of cause.


iii.The parties shall maintain the confidential nature of the arbitration
proceeding and any awards given pursuant thereto, except as may be necessary to
prepare for or conduct the arbitration hearing on the merits, or except as may
be necessary in connection with a court application for a preliminary remedy, a
judicial challenge to an award or its enforcement, or unless otherwise required
by law or judicial decision.


iv.The parties hereby agree to equally share the costs of arbitration.


v.In any arbitration arising out of or related to this Agreement, the
arbitrator(s) shall award to the prevailing party, if any, the costs and
attorneys’ fees reasonably incurred by the prevailing party in connection with
the arbitration. If the arbitrator(s) determine a party to be the prevailing
party under circumstances where the prevailing party won on some but not all of
the claims and counterclaims, the arbitrator(s) may award the prevailing party
an appropriate percentage of the costs and attorneys’ fees reasonably incurred
by the prevailing party in connection with the arbitration.


vi.Notwithstanding Schedule 3.18(b) (Dispute Resolution) or the foregoing
provisions of this Section 12.13, any dispute resolution process under Schedule
3.18(b) (Dispute Resolution), or any arbitration under this Section 12.13, in
each case related to a dispute concerning the Purchase Price of Purchased Assets
or the terms of a Purchase Agreement, shall be subject to an expedited dispute
resolution process and expedited arbitration process in which the parties use
best efforts to resolve the dispute through dispute resolution and/or
arbitration as necessary to maintain the time frames specified in this Agreement
for determining the Purchase Price or entering into the Purchase Agreement.


(b)Judicial Resolution and Venue. If the parties cannot resolve a dispute in
accordance with the terms of Schedule 3.18(b) (Dispute Resolution), and neither
party chooses to use arbitration as a means to adjudicate claims, then the claim
or dispute shall be resolved by judicial means in a court of competent
jurisdiction located in the State of Delaware.


12.14    Notices. All notices hereunder shall be in writing and shall be sent by
certified mail return receipt requested, by hand, or by nationally recognized
overnight courier service addressed to the party to whom such notice or other
communication is to be given or made at such party’s address as set forth below,
or to such other address as such party may designate in writing to the other
party from time to time in accordance with the provisions hereof and shall be
deemed given five (5) days after being sent by certified mail, the same day if
hand delivered, and one (1) Business Day after being sent by any other method
described above, as follows: (i) if to JCPenney: (A) Program Coordinator,
JCPenney Credit Card, J. C. Penney Corporation, Inc., 6501 Legacy Drive, Plano,
Texas 75024-3698 with a copy to; (B) General Counsel, J. C. Penney Company, 6501
Legacy Drive, Plano, Texas 75024‑3698, and (ii) if to Bank: Synchrony Bank, 170
W. Election Road, Draper, UT 84020, Attention: President, with a copy to:
Synchrony Bank, 777 Long Ridge Road, Stamford, Connecticut 06902, Attention:
General Counsel;
37





--------------------------------------------------------------------------------





provided, however, if either of the above parties shall have designated a
different address by notice to the other, then to the last address so
designated.


12.15    Power of Attorney.


(a)JCPenney authorizes and empowers Bank to sign and endorse JCPenney’s name on
all checks, drafts, money orders or other forms of payment in respect of
Accounts under this Agreement. This limited power of attorney conferred hereby
is deemed a power coupled with an interest and shall be irrevocable for so long
as Bank owns Accounts.


(b)Bank authorizes and empowers JCPenney to sign and endorse Bank’s name on all
checks, drafts, money orders or other forms of payment that are submitted as
In‑Store Payments pursuant to this Agreement. This limited power of attorney
conferred hereby is deemed a power coupled with an interest and shall be
irrevocable prior to termination as provided in Article X.


12.16    Use of Names and Trademarks.


(a)JCPenney hereby grants to Bank a limited, royalty-free, non-exclusive,
non-transferable, non-sublicensable (except as otherwise required for Bank to
perform its obligations under this Agreement, including the use of Affiliates
and other third-party contractors) license to use, display and reproduce the
JCPenney Marks specifically approved in writing by JCPenney during the Term,
solely in the creation, development, marketing and administration of the
Program, provided such JCPenney Marks are used strictly in accordance with
JCPenney’s guidelines. If so used, JCPenney will indemnify and hold Bank
harmless from and against any and all claims, demands, regulatory proceedings or
causes of action, and all damages, costs (including attorneys’ fees and
settlements) and expenses associated with any alleged infringement by the
JCPenney Marks of any third-party’s intellectual property rights.


(b)Bank hereby grants JCPenney a limited, royalty-free, non-exclusive,
non‑transferable, non-sublicensable (except as otherwise required by JCPenney to
perform its obligations, including the use of Affiliates and other third-party
contractors) license to use, display and reproduce the Bank Marks as
specifically approved in writing by Bank during the Term, solely in the
creation, development, marketing and administration of the Program, provided
such Bank Marks are used strictly in accordance with Bank’s guidelines. If so
used, Bank will indemnify and hold JCPenney harmless from and against any and
all claims, demands, regulatory proceedings or causes of action, and all
damages, costs (including attorneys’ fees and settlements) and expenses
associated with any alleged infringement by the Bank Marks of any third-party’s
intellectual property rights.


(c)Each party agrees to submit to the other party, for its prior written
approval, such approval not to be unreasonably withheld, conditioned or delayed,
samples of all uses of each party’s Marks, and each party agrees to use the
other party’s Marks in a manner and only as approved by such party.


(d)The provisions of Schedule 12.16(d) (Ownership of Technology) shall apply
with respect to the parties’ rights in regards to intellectual property.


38





--------------------------------------------------------------------------------







12.17    Confidential Information. The parties’ rights and obligations in
respect of Confidential Information shall be as set forth in Schedule 12.17
(Confidential Information).


12.18    Audit Rights.
  
(a)Bank and its regulators shall have the right, with or by its independent
third party auditors (which auditors shall be nationally recognized in
performing such audit functions and may not be competitors of JCPenney), to
review, inspect and audit, as a Bank Expense, the books, records, data files and
other information and the facilities, systems and operations maintained by or on
behalf of JCPenney and the Authorized Entities (to the extent they are
Affiliates or are permitted by their contracts), related to the operation of the
Program and the performance of JCPenney’s obligations and the Authorized
Entities’ obligations (to the extent permitted by their contracts) under this
Agreement.


(b)JCPenney shall have the right, with or by its independent third party
auditors (which auditors shall be nationally recognized in performing such audit
functions and may not be competitors of Bank) duly appointed representative, to
review, inspect and audit, as a JCPenney Expense, the books, records, data files
and other information and the facilities and operations maintained by or on
behalf of Bank, including FDR and any other Bank affiliated or other approved
outsourcers (to the extent permitted pursuant to their contracts) related to the
operation of the Program and the performance of its obligations under this
Agreement, including but not limited to compliance with the Service Level
Standards, payments between the parties, monitoring customer service and
collection calls, telephone calls involving alleged Cardholder fraud, debt
collection practices, and any information security procedures that JCPenney
deems appropriate but excluding Bank’s internal cost allocations, provided such
cost allocations are customary or, if not, JCPenney is notified of changes to
Bank’s customary practices. JCPenney shall have the right to test any audit
requirement and seed lists to ensure compliance with this Agreement. For the
avoidance of doubt, JCPenney shall have no right to audit information with
respect to any other program of Bank.


(c)Such inspections shall occur at such reasonable times as shall be agreed upon
by the parties, and only during normal business hours, using reasonable care not
to cause damage and not to interrupt the normal business operations of the
audited party. Such audits (i) shall be subject to such security procedures as
the inspected party may reasonably impose, (ii) shall be subject to such
limitations as may be required under applicable rules, regulations or statutes
governing the conduct of the inspected party’s business, and (iii) shall be
performed according to a mutually agreed upon audit plan, which shall include
the scope of the audit and a description of necessary documents. The parties
agree to use commercially reasonable efforts to obtain audit rights for the
other party in future contracts entered into with third parties regarding the
Program.


12.19    Force Majeure; Disaster Relief.


(a)Definition of Force Majeure Event. Neither party shall be considered to be in
default in the performance of any obligations under this Agreement when a
failure of performance shall be due to a Force Majeure Event. A “Force Majeure
Event” as used in this Agreement, shall mean an unanticipated event which is not
reasonably within the control of the affected party or its Affiliates or


39





--------------------------------------------------------------------------------





subcontractors and which by exercise of reasonable due diligence, such affected
party or its Affiliates or subcontractors could not reasonably have been
expected to avoid, overcome or obtain or cause to be obtained a commercially
reasonable substitute therefore. Such causes may include the following:
terrorism, flood, earthquake, tornado, storm, fire, explosion, public emergency,
civil disobedience, labor dispute, labor or material shortage, sabotage,
restraint by court order or public authority, the cause of which was out of the
control of the party seeking relief (whether valid or invalid); however, no
party shall be relieved of its obligations hereunder, if its failure of
performance is due to removable or remediable causes which such party fails to
remove or remedy using commercially reasonable efforts within a reasonable time
period. Either party rendered unable to fulfill any of its obligations under
this Agreement by reason of a Force Majeure Event shall give twenty-four
(24) hours’ notice of such fact to the other, followed by written confirmation
of notice, and shall exercise due diligence to remove such inability with all
reasonable dispatch. The affected party shall provide notice to the other party
within twenty-four (24) hours of the cessation of such Force Majeure Event. For
the avoidance of doubt, the parties acknowledge and agree that any Force Majeure
Event affecting an Affiliate of either party, an Authorized Entity, or an
outsourcing arrangement pursuant to Section 3.23 (Outsourcing), shall be a
“Force Majeure Event” for the purposes of this Agreement with respect to that
party.


(b)Exclusions from Force Majeure. The following events shall not be deemed a
Force Majeure Event: (i) a hardware or software failure of computer equipment
not caused by events set forth in Section 12.19(a) (Definition of Force
Majeure); (ii) Bank’s failure to perform its obligations because of Bank’s
failure to comply with, or the failure of Bank’s Disaster Recovery Plan;
(iii) JCPenney’s failure to perform its obligations because of JCPenney’s
failure to comply with, or the failure of JCPenney’s Disaster Recovery Plan; or
(iv) a Security Incident.


(c)This Agreement may be terminated by JCPenney upon written notice to Bank in
the event that a Force Majeure Event shall prevent Bank from performing any
material obligations under this Agreement for a period of at least sixty
(60) consecutive days (each period as applicable constitutes the “Force Majeure
Period”).


(d)This Agreement may be terminated by Bank upon written notice to JCPenney in
the event that a Force Majeure Event shall prevent JCPenney from performing any
material obligations under this Agreement for a period of at least sixty
(60) consecutive days (each period as applicable constitutes the Force Majeure
Period).


(e)Disaster Relief Programs. In addition to the other obligations set forth in
this Section 12.19, Bank and JCPenney shall discuss and agree upon disaster
relief practices, including hurricane, flood, tornado and other natural disaster
programs when either the Bank Program Coordinator or the JCPenney Program
Coordinator believes such relief is necessary or appropriate under the
circumstances.


12.20    Disaster Recovery Plan. Each party shall have a disaster recovery plan
for the continuation of business (a “Disaster Recovery Plan”) designed so that
despite any reasonably foreseeable disruption in a party’s obligation to perform
its obligations under this Agreement from any particular location or through the
efforts of any particular individuals, such party shall promptly be able to
respond in the event of an operational outage. Each party may, upon reasonable
request, review the other party’s Disaster Recovery Plan onsite at the other
party’s location. Bank’s Disaster Recovery Plan and related processes
40





--------------------------------------------------------------------------------





and controls related to the Program shall, at a minimum, (a) meet the
requirements of all applicable governmental agency or authority and (b) include
testing each year and a process to promptly notify JCPenney in the event its
Disaster Recovery Plan or related processes or controls must be put into effect.
JCPenney’s Disaster Recovery Plan shall, at a minimum, include periodic testing
and a plan to promptly notify Bank in the event there is an actual material
disruption in JCPenney’s ability to perform its obligations under this Agreement
such that its Disaster Recovery Plan must be put into effect. Upon the request
of a party, the other party shall provide reasonable evidence of Disaster
Recovery Plan testing. Prior to making any change to its Disaster Recovery Plan
that could materially impact the Program, a party will provide the other party
notice of such change and provide the other party an opportunity to review and
provide comment to such changes.


12.21    Review and Monitoring. JCPenney will permit Bank, and hereby authorizes
Bank, to review and monitor, on an ongoing basis, the administration and
promotion of the Program through anonymous requests to open or utilize accounts
under the Program and by other reasonable means, provided that, Bank will use
reasonable care not to interrupt the normal business operations of JCPenney nor
to unduly interfere with JCPenney’s information system processing. Bank will
provide JCPenney with the findings of such monitoring on a quarterly basis. Bank
will maintain the confidentiality of the findings of such monitoring and
disclose them to non-affiliated third parties only for the purposes of its
regulatory compliance obligations.


12.22    Press Releases or Publicity Statements. Any press release or publicity
statement by Bank or JCPenney with regard to the Program shall be as mutually
agreed to by Bank and JCPenney.


12.23    Independent Contractor. In the performance of its duties or obligations
under this Agreement or any other contract, commitment, undertaking or agreement
made pursuant to this Agreement, JCPenney shall not be deemed to be, or permit
itself to be, understood to be the agent of Bank and Bank shall not be deemed to
be, or permit itself to be, understood to be the agent of JCPenney and each
party shall at all times take whatever measures as are necessary to ensure that
its status shall be that of an independent contractor operating as a separate
entity. None of any party’s employees, agents, or servants are entitled to the
benefits that are provided to the employees of the other parties. Each party is
solely interested in the results obtained under this Agreement and therefore the
manner and means of conducting the party’s business affairs are under the sole
control of such party which shall be solely and entirely responsible for its
acts and for the acts of its agents, employees, and servants.


12.24    No Joint Venture. Nothing in this Agreement or any collateral agreement
shall be deemed to create a partnership or joint venture between JCPenney or an
Authorized Entity and Bank. Except as expressly set forth herein, no party shall
have any authority to bind or commit the other party.


12.25    Information Provided to Bank. JCPenney shall provide to Bank the
information described in Schedule 12.25 (Information Provided to Bank).


41





--------------------------------------------------------------------------------







12.26    Tax and Financial Cooperation. During the Term, and thereafter as
provided in Article X, the parties agree to cooperate with each other in
connection with any official tax inquiry, tax audit, determination or related
proceeding affecting tax liability of either party or, in connection with a
determination of any tax liability or treatment, to make available to each other
party within a reasonable amount of time, at no cost to such party, documents,
correspondence, reports, books and records of either party and any other
materials bearing on such tax inquiry, audit, examination, proceeding or
determination of tax liability or treatment, provided that each party shall be
reimbursed for any out-of-pocket expenses it incurs in assisting another party
hereunder.


12.27    No Violation. Notwithstanding anything else contained in this Agreement
(including Section 3.6 (Ownership and Use of Information)), neither Bank nor
JCPenney (nor any of their respective Affiliates) shall, and none of them shall
be obligated to, take any action that such entity believes in good faith would
violate, or would cause any of them to violate, Applicable Law (including
causing any of them to become a “consumer reporting agency” for purposes of the
federal Fair Credit Reporting Act).


12.28    Set-Off. Each party shall have the right to set-off or re-coup any
obligation at any time owing by the party to the other party against or on
account of any obligations owed by the other party under this Agreement. A
party’s rights under this Section 12.28 shall be in addition to any other rights
the party has under this Agreement or Applicable Law, including the federal
Bankruptcy Code. All payment rights between the parties, including any
settlement and chargeback rights, shall be deemed a “single integrated
transaction” for purposes of determining a party’s right of recoupment against
the other party. Bank shall provide JCPenney with a reasonable accounting of any
amounts credited or debited pursuant to this Section 12.28.


ARTICLE XIII
DUAL CARD PROGRAM


13.1    General. The provisions of Schedule 13 (The Dual Card Program) shall
apply in respect of the Dual Card Program.


ARTICLE XIV
COMMERCIAL CARD PROGRAM


14.1    General. The provisions of Schedule 14 (Commercial Card Program) shall
apply in respect of the Commercial Card Program.


ARTICLE XV
DEFINED TERMS


15.1    Defined Terms. Unless otherwise defined herein, capitalized terms used
in the Agreement (including the Schedules attached hereto) shall have the
meanings assigned to them in this Article XV.


“Account” means and includes any and all Private Label Accounts, Dual Card
Accounts, Home Services Accounts and Commercial Card Accounts.
42





--------------------------------------------------------------------------------





“Account Documentation” means with respect to an Account, any and all
documentation relating to such Account, including Credit Card Applications,
credit bureau reports, Credit Card carriers, Credit Card Agreements, Credit
Cards, Charge Transaction Data, Charge Slips, Credit Slips, transaction data in
respect of Dual Card Cash/Quasi-Cash Transactions, transaction data in respect
of Billing Statements, Account payment checks, receipts and stubs, adverse
action information, change-of-terms notices, Cardholder/Bank correspondence,
memoranda, documents, instruments, certificates, agreements, and invoices
(including, in each case, but not limited to collection notices and billing
inquires/disputes, including any and all amendments or modifications thereto),
however stored or maintained and any other written information relating to an
Account; provided that “Account Documentation” shall not include materials of
JCPenney and/or the Authorized Entities used for advertising or solicitation
including advertising or solicitations of Credit Promotions. For the avoidance
of doubt, Account Documentation shall not include JCPenney Information.
“Acknowledged” shall have the meaning given in Schedule 2.1(g) (Service Level
Standards).
“Affiliate” means, with respect to any Person, each Person that controls, is
controlled by or is under common control with such Person or any affiliate of
such Person. For the purpose of this definition, “control” of a Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.
“Agreement” means this Amended and Restated Credit Card Program Agreement,
including the Schedules hereto, as it may be amended, from time to time.
“Applicable Law” means collectively or individually any federal, state or local
law, rule, regulation or judicial, governmental or administrative order, decree,
ruling, opinion, interpretation or guidance relating to or affecting any aspect
of the Program, the Accounts established thereunder, the transactions reflected
on the Accounts (including with respect to JCPenney and the Authorized Entities,
the Goods and/or Services charged to Accounts), any of the rights or obligations
of the parties under this Agreement, or a party’s business, including the
Consumer Credit Protection Act, the Equal Credit Opportunity Act, the Truth in
Lending Act, the Fair Credit Billing Act, the Fair Credit Reporting Act and the
implementing regulations and official commentaries issued thereunder from time
to time, and local, state and federal laws and regulations applicable to usury,
sales practices, privacy, telephone monitoring, advertising, unfair, deceptive
or abusive acts or practices, and marketing.
“Applicant” means any Person that submits a Credit Card Application.
“Authorized Entity” means a Person other than JCPenney that is authorized to
accept the Private Label Credit Card or the Home Services Credit Card, and the
Existing Provider. As of the Effective Date, the Authorized Entities are
(i) Transamerica, in its capacity as the Existing Provider,
(ii) www.sephora.com, (iii) CashStar, Inc., (iv) Rite Aid, (v) Teleflora and
(vi) Walgreen’s.
“Bank” means Synchrony Bank, and its successors and permitted assigns under
Section 12.1 (Assignability) of this Agreement.


43





--------------------------------------------------------------------------------





“Bank Applicable Law” means Applicable Law that applies to Bank in connection
with the operation of its business, including its participation in the Program
and the performance of its obligations under this Agreement, including (i) the
Truth in Lending Act and Regulation Z; (ii) the Equal Credit Opportunity Act and
Regulation B; (iii) the Fair Debt Collection Practices Act; (iv) the Fair Credit
Reporting Act; (v) GLBA; (vi) the Foreign Corrupt Practices Act; (vii) the USA
PATRIOT Act; (viii) the Dodd-Frank Wall Street Reform and Consumer Protection
Act; and (ix) other Applicable Law that apply to Bank in connection with Bank’s
obligations under this Agreement relating to Accounts, including origination,
administration and servicing thereof.
“Bank Dual Card Marketing Obligation” shall have the meaning given in Schedule
13 (The Dual Card Program) of this Agreement.
“Bank Expense” means a cost or expense that Bank must bear, which cost or
expense will not be included in the calculation of the Program Gain Share
Payment.
“Bank Indemnified Parties” shall have the meaning given in Section 11.2
(Indemnification by JCPenney) of this Agreement.
“Bank Manager” shall have the meaning given in Schedule 2.1(d) (Program Resource
Requirements).
“Bank Marketing Fund” shall have the meaning given in Section 2.6(a) (Marketing
Fund) of this Agreement.
“Bank Marketing Obligation” means the Bank Private Label Marketing Obligation,
the Bank Dual Card Marketing Obligation and the Home Services Marketing
Obligation.
“Bank Marks” means the brand names, logos, trade styles, service marks or
trademarks used by Bank in the operation of its business on the Effective Date,
and all replacements, successors, modifications, and amendments thereto.
“Bank Matter” shall have the meaning given in Schedule 3.18(b) (Dispute
Resolution).
“Bank Operating Procedures” means the instructions and procedures established by
Bank in connection with the operation and administration of the Program as in
existence on the Effective Date, as changed or modified by Bank from time to
time.
“Bank Private Label Marketing Obligation” shall have the meaning given in
Schedule 2.6 (Marketing).
“Bank Program Coordinator” shall have the meaning given in Section 3.18(a)
(Program Governance) of this Agreement.


44





--------------------------------------------------------------------------------





“Bank Property” has the meaning given to it in Section 8.1 (Grant of Security
Interest; Precautionary Filing) of this Agreement.
“Billing Statements” means periodic Account activity statements issued by Bank
to Cardholders, by paper or electronic means, with respect to Accounts from time
to time.
“Business Day” means any day except Saturday, Sunday or a day on which banks are
required or permitted to be closed in the State of Utah or New York; provided
that with respect to settlement, “Business Day” means any day on which the
FedWire is in operation.
“Call Center” shall have the meaning given in Section 2.1(d)(xvi) of this
Agreement.
“Cardholder” means any Person who (a) has at any time entered into a Credit Card
Agreement, (b) is obligated under or with respect to an Account, (c) is issued
and is authorized to use a Credit Card, or (d) is authorized to use a Credit
Card by a Person who has been issued a Credit Card.
“Cardholder Benefits” has the meaning set forth in Section 2.2(a)(vii).
“Cardholder Terms” means the finance charge rates, annual fee, late fees, other
fees and charges, grace periods, fee or rate computation methods, including the
timing thereof, and minimum payments specified in the Credit Card Agreement.
“Charge Slip” means a sales receipt, register receipt tape or other invoice or
documentation, whether in hard copy or electronic draft capture form, in each
case evidencing a JCPenney Purchase or other Purchase that is to be or has been
debited to a Cardholder’s Account.
“Charge Transaction Data” means Account or Cardholder identification and
transaction information with regard to each Purchase by a Cardholder on an
Account, and information with respect to each return of a Purchase of Goods
and/or Services for credit to the applicable Account, including Charge Slips and
Credit Slips, which data shall be submitted or transmitted by JCPenney to Bank
in accordance with this Agreement for purposes of settlement between the
parties.
“Charges” means any and all fees, expenses and charges contracted for or imposed
on or with respect to an Account or any related Indebtedness, including
interest, finance charges, service charges, default rates, late fees, NSF fees,
overlimit fees and minimum finance charges.
“Closing Date” shall have the meaning given in Schedule 10.4(a) (Purchase
Option).
“Commercial Card” means a Credit Card in respect of a Commercial Card Account.
“Commercial Card Account” means a charge card account in respect of the
Commercial Card Program.


45





--------------------------------------------------------------------------------





“Commercial Card Agreement” means a Credit Card Agreement in respect of a
Commercial Card Account.
“Commercial Card Application” means a Credit Card Application in respect of a
Commercial Card Account.
“Commercial Card Program” means the non-revolving charge card program
established by Bank pursuant to this Agreement under which Commercial Cards are
issued for use at JCPenney for commercial purposes, and pursuant to which the
Commercial Cardholder is required to pay the balance in full upon a specified
number of days after billing. The term “Commercial Card Program” includes the
extension of credit by Bank to Commercial Cardholders, billings, collections,
accounting between the parties and all aspects of the customized charge card
plan contemplated herein. For avoidance of doubt, Authorized Entities shall not
accept Commercial Cards without Bank’s prior written consent.
“Commercial Cardholder” means a Cardholder in respect of a Commercial Card
Account.
“Confidential Information” shall have the meaning given to it in Schedule 12.17
(Confidential Information) of this Agreement.
“Credit Card” means the plastic card or other device (other than a Mobile
Wallet) issued to Cardholders, which evidences, among other things, a
Cardholder’s right to make JCPenney Purchases, and, as appropriate, other
Purchases, and/or Dual Card Cash/Quasi-Cash Transactions which are to be debited
to a Cardholder’s Account.
“Credit Card Agreement” means the credit agreement between Bank and a Cardholder
(and any replacement of such Agreement), governing the use of an Account,
together with any amendments.
“Credit Card Application” means an application for an Account, whether in hard
copy, telephonic or electronic form, whether an acceptance to a prescreened or
preapproved offer or a full or short form application which must be completed
and submitted (or the information contained therein electronically transmitted)
to Bank for review by Bank for approval or decline.
“Credit Promotions” shall have the meaning given in Section 2.7 (Promotional
Financing Programs) of this Agreement.
“Credit Slip” means a sales credit receipt, register receipt, tape or other
invoice or documentation, whether in hard copy or electronic draft capture form,
in each case evidencing a return or exchange of Goods and/or Services, or other
goods or services, an adjustment for other services rendered or not rendered by
JCPenney, an Authorized Entity or another merchant to a Cardholder under the
Program, or correction of a misposting.
46





--------------------------------------------------------------------------------





“Credit Store Manual” means the instructions and procedures established by
JCPenney in connection with JCPenney’s operation and administration of
JCPenney’s responsibilities under the Program as in existence on the Effective
Date, as changed or modified by JCPenney from time to time.
“Critical Change in Applicable Law” shall have the meaning given in
Schedule 2.1(f) (Critical Change in Applicable Law) of this Agreement.
“Customer List” shall have the meaning given in Schedule 3.6 (Ownership and Use
of Information; Data Security).
“Debt Protection Products” means debt cancellation and debt suspension products.
“Debt Protection Program” shall have the meaning given in Section 3.7
(Incidental Marketing and Debt Protection Programs) of this Agreement.
“Deferred Interest Promotion” shall have the meaning given in Section 2.7
(Promotional Financing Programs) of this Agreement.
“Designated Purchaser” shall have the meaning given in Schedule 10.4(a)
(Purchase Option).
“Disaster Recovery Plan” shall have the meaning given in Section 12.20 (Disaster
Recovery Plan) of this Agreement.
“DL Process” shall have the meaning given in Section 11.3(h) (Indemnification by
Bank) of this Agreement.
“Dual Card” means a Credit Card in respect of a Dual Card Account.
“Dual Card Account” means a credit card account in respect of the Dual Card
Program.
“Dual Card Agreement” means a Credit Card Agreement in respect of a Dual Card
Account.
“Dual Card Cash/Quasi-Cash Transactions” shall have the meaning given in
Schedule 13 (The Dual Card Program).
“Dual Card In-Store Net Credit Volume” shall have the meaning given in Schedule
13 (The Dual Card Program).
“Dual Card Net Credit Volume” shall have the meaning given in Schedule 13 (The
Dual Card Program).
“Dual Card Out of Store Net Credit Volume” shall have the meaning given in
Schedule 13 (The Dual Card Program).


47





--------------------------------------------------------------------------------





“Dual Card Program” means the co-branded open-end revolving credit card program
involving credit cards branded with the names of JCPenney and the Network
established under this Agreement pursuant to which Bank shall extend credit for
purchases from entities other than JCPenney and Authorized Entities who accept
cards bearing the name of the Network while still extending credit for purchases
from JCPenney and Authorized Entities without processing the credit card
transactions through the Network and, accordingly, without subjecting JCPenney
and Authorized Entities to the Network’s interchange fees in respect of such
transactions. The term “Dual Card Program” includes the extension of credit by
Bank to Cardholders of a Dual Card Account, billings, collections, accounting
between the parties and all aspects of the revolving credit plan contemplated
herein.
“Dual Cardholder” means any natural person who (a) has at any time entered into
a Dual Card Agreement, (b) is obligated under or with respect to a Dual Card
Account, (c) is issued and is authorized to use a Dual Card, or (d) is
authorized to use a Dual Card by a consumer who has been issued a Dual Card.
“Effective Date” means the date set forth in the preamble to this Agreement.
“Evaluation Trigger” shall have the meaning given in Schedule 10.4(a) (Purchase
Option).
“Event of Default” shall have the meaning given in Section 9.1 (Events of
Default) of this Agreement.
“Exigent Circumstance” means fraud, material harm, or another circumstance that
involves loss or damage that reasonably demands a party take action more quickly
than in the otherwise applicable period in order to avoid such loss or damage.
“Existing Commercial Agreement” has the meaning set forth in the Preamble.
“Existing Products” shall have the meaning given in Schedule 3.7(a) (Incidental
Marketing Programs).
“Existing Provider” shall have the meaning given in Schedule 3.7(a) (Incidental
Marketing Programs).
“FDR” means First Data Resources, Inc.
“Financially Active Account” means an Account for which a payment has been made,
or a statement has been issued, in the prior month.
“Fiscal Month” means a month as set forth in the JCPenney internal financial
calendar to establish its financial reporting periods.
“Fiscal Quarter” means a quarter as set forth in the JCPenney internal financial
calendar to establish its financial reporting periods.


48





--------------------------------------------------------------------------------





“Fiscal Year” means a JCPenney fiscal year (a 52 or 53 week period) beginning at
the start of the February Fiscal Month and ending on the last Saturday at the
end of the following January Fiscal Month.
“Floor Limit” means the maximum amount of credit for any single credit
transaction that JCPenney or an Authorized Entity may submit Charge Transaction
Data to Bank for settlement without securing prior authorization from Bank.
“Force Majeure Event” shall have the meaning given in Section 12.19(a)
(Definition of Force Majeure) of this Agreement.
“Freeze Period” means the November, December and January Fiscal Months.
“Fulfillment Materials” shall have the meaning given in Section 2.4(d)(i)
(Targeted Solicitation Materials) of this Agreement.
“GAAP” means generally accepted accounting principles applicable in the United
States, consistently applied.
“General Advertising Materials” shall have the meaning given in Section
2.4(d)(ii) (General Advertising Materials) of this Agreement.
“GLBA” means the Gramm-Leach-Bliley Act, 15 USC 6801 et seq. (as it may be
amended from time to time).
“Going out of Business Sale” or “GOB Sale” shall have the meaning given in
Schedule 3.9 (Store Closings; Going Out of Business Sales).
“Goods and/or Services” means all merchandise and services that may be purchased
with Credit Cards, including any products, merchandise and/or services that may
be purchased under an Incidental Marketing Program (including credit and other
insurance products and membership services), and any sales tax and/or shipping
and handling amounts included thereon.
“Governmental Authority” shall have the meaning given in Schedule 2.1(f)
(Critical Change in Applicable Law).
“Home Services” means in-home products and services provided by JCPenney or
JCPenney Services either directly or through Home Services Companies and
Subcontractors.
“Home Services Account” means an Account in respect of the Home Services Card
Program.
“Home Services Card Program” means the open-end private label revolving credit
card program established by Bank under which Home Services Credit Cards are
issued solely for the purpose of financing the purchase of Home Services. The
term “Home Services Card Program” includes the


49





--------------------------------------------------------------------------------





extension of credit by Bank to Home Services Cardholders, billings, collections,
accounting between the parties and all aspects of the customized revolving
credit plan contemplated herein.
“Home Services Card Program Operating Procedures” means the instructions and
procedures established in connection with the operation and administration of
the Home Services Card Program as in existence on the Effective Date, as changed
or modified from time to time; provided, however such instructions and
procedures may not be changed or modified by Bank without JCPenney’s prior
written approval, not to be unreasonably withheld, conditioned or delayed by
JCPenney.
“Home Services Cardholder” means a Cardholder in respect of a Home Services
Credit Card.
“Home Services Company” means a Person retained by JCPenney or JCPenney Services
to provide Home Services.
“Home Services Credit Card” means a Credit Card in respect of a Home Services
Account.
“Home Services Credit Card Agreement” means a Credit Card Agreement in respect
of a Home Services Account.
“Home Services Credit Card Application” means a Credit Card Application in
respect of a Home Services Account.
“Home Services Marketing Obligation” shall have the meaning in Schedule 16 (The
Home Services Card Program).
“Home Services Purchase” means the purchase of Home Services (including any
sales tax and/or shipping and handling amounts assessed thereon) by a Home
Services Cardholder on a Home Services Account, or amounts debited on a Home
Services Account pursuant to a Debt Protection Program.
“Incidental Marketing Program” means any products or services other than the
Credit Card or Debt Protection Products that are billed on a recurring basis and
are marketed by or through JCPenney to Cardholders, whether at a JCPenney
Location or not, including, credit insurance and other insurance programs,
credit card protection plans (other than debt cancellation or suspension
products), legal services, auto clubs, extended warranties, or other services.
“Indebtedness” means, with respect to an Account, any and all amounts owing from
time to time by a Cardholder in respect of an Account, including any unpaid
balances (whether as a result of purchasing Goods and/or Services, including
participating in an Incidental Marketing Program or conducting Dual Card
Cash/Quasi-Cash Transactions), finance charges, late fees, returned check fees,
and any other charges to an Account, whether accrued or billed.
“Indemnified Losses” shall have the meaning given in Section 11.1 (Indemnified
Losses) of this Agreement.


50





--------------------------------------------------------------------------------





“Initial Term” shall have the meaning given in Section 10.1 (Initial and Renewal
Term) of this Agreement.
“Inserts” shall have the meaning given in Section 3.16 (Inserts and Other
Statement Communications) of this Agreement.
“In-Store Payment” means any payment on an Account made by a Cardholder (or
other person acting on behalf of a Cardholder) at a JCPenney Location operated
by JCPenney and so designated by JCPenney.
“Intellectual Property” shall have the meaning given in Schedule 12.16(d)
(Ownership of Technology).
“JAMS” shall have the meaning given in Section 12.13(a)(i) (Arbitration) of this
Agreement.
“JCPenney” means J. C. Penney Corporation, Inc., a Delaware corporation.
“JCPenney Applicable Law” means Applicable Law that applies to JCPenney in
connection with the operation of its business, including the offering and sale
of goods and services, its participation in the Program and the performance of
its obligations under this Agreement.
“JCPenney Debt Protection Payment” shall have the meaning given in Schedule
3.7(b) (Debt Protection Program) of the Agreement.
“JCPenney Expense” means a cost or expense that JCPenney must bear, which cost
or expense will not be included in the calculation of the Program Gain Share
Payment.
“JCPenney Expert” shall have the meaning given in Schedule 10.4(a) (Purchase
Option) of the Agreement.
“JCPenney Indemnified Parties” shall have the meaning given in Section 11.3
(Indemnification by Bank).
“JCPenney Information” shall have the meaning given in Schedule 3.6 (Ownership
and Use of Information; Data Security).
“JCPenney Location(s)” means all retail stores and all sites for mail order, the
JCPenney Website and other direct access medium within the Territory that are
owned or operated by JCPenney or any Authorized Entity.
“JCPenney Marks” means the brand names, logos, trade styles, service marks and
trademarks used by JCPenney in the operation of its business on the Effective
Date, and all replacements, successors, modifications, and amendments thereto.
“JCPenney Program Coordinator” shall have the meaning given in Section 3.18(a)
(Program Governance) of this Agreement.
51





--------------------------------------------------------------------------------





“JCPenney Purchase(s)” means a purchase by a Cardholder of Goods and/or Services
from JCPenney or an Authorized Entity, including a Home Services Purchase and a
purchase under Incidental Marketing Programs, as to which Bank advances funds
and debits an Account under the Program, whether such purchase occurs at a
JCPenney Location, by mail order, by telephone order, by computer or other
direct access method, or by any other medium or method through which a purchase
of (i) Goods and/or Services, (ii) Home Services or (iii) products or services
under an Incidental Marketing Program can be effected.
“JCPenney Website” means the website currently located at www.jcpenney.com (or
any successor), and the official websites of each of the Authorized Entities.
“JCPenney Share Percentage” shall have the meaning given in Schedule 3.7(b)
(Debt Protection Program).
“Liabilities” means any and all debts, liabilities, commitments and obligations,
whether fixed, contingent or absolute, secured or unsecured, matured or
unmatured, liquidated or unliquidated, accrued or not accrued, known or unknown,
whenever or however arising (including whether arising out of any contract or
tort based on negligence or strict liability) and whether the same would be
required by GAAP to be reflected in financial statements or disclosed in the
notes thereto.
“Marketing Plan” shall have the meaning given in Section 2.4(a) (Promotion of
Program) of this Agreement.
“Marketing Plan Date” shall have the meaning given in Section 2.5(a) (Marketing
Plans) of this Agreement.
“Marketing Program” shall have the meaning given in Schedule 2.6 (Marketing).
“Marks” means, as the context requires, either Bank Marks or JCPenney Marks.
“Mastercard” means MasterCard International Incorporated.
“MAE on Revenue” shall have the meaning given in Schedule 2.1(f) (Critical
Change in Applicable Law).
“Mobile Wallet” shall have the meaning given in Schedule 3.2(f) (Mobile
Wallets).
“Net Credit Volume” shall have the meaning given in Schedule 2.6 (Marketing).
“Network” shall mean Visa or Mastercard, if the name of such entity is used on
Dual Cards. As of the Effective Date, the Network is Mastercard. Any change
between Mastercard and Visa must be mutually agreed upon in writing by the
parties.
“Network Rules” means, with respect to a party, the operating rules, guidelines,
and other requirements, as in effect from time to time, issued by any Network in
which the Dual Cards participate that apply to such party with respect to the
(i) Dual Card Program and (ii) performance of such party’s obligations
hereunder.
52





--------------------------------------------------------------------------------





“No Interest Promotion” shall have the meaning given to it in Section 2.7
(Promotional Financing Programs).
“Non-Conforming Payments” shall have the meaning given in Schedule 2.1(g)
(Service Level Standards).
“Peer Group Programs” means the Technology Peer Group and the Synchrony Peer
Group.
“Person” means and includes any individual, partnership, joint venture, limited
liability company, corporation, trust, unincorporated organization or government
or any department or agency thereof.
“Potentially Competing Financing Statement” means any financing statement in
favor of any Person that covers any of the Bank Property or that would cover
such property if, contrary to the intent of the parties to the Agreement,
JCPenney were determined to have any rights therein.
“Potentially Competing Security Interest” means any security interest in favor
of any Person that attaches to any of the Bank Property or that would attach to
such property, if contrary to the intent of the parties to the Agreement,
JCPenney were determined to have any rights therein.
“Private Label Account” means an Account in respect of the Private Label
Program.
“Private Label Cardholder” means a Cardholder in respect of a Private Label
Account.
“Private Label Credit Card” means a Credit Card in respect of a Private Label
Account.
“Private Label Credit Card Agreement” means a Credit Card Agreement in respect
of a Private Label Account.
“Private Label Credit Card Application” means a Credit Card Application in
respect of a Private Label Account.
“Private Label Net Credit Volume” means the Net Credit Volume in respect of
Private Label Accounts.
“Private Label Program” means the open-end revolving private label credit card
program established by Bank pursuant to this Agreement under which credit cards
are issued for use primarily to make purchases at JCPenney and are not generally
usable outside the operations of JCPenney and Authorized Entities. The term
“Private Label Program” includes the extension of credit by Bank to
53





--------------------------------------------------------------------------------





Private Label Cardholders, billings, collections, accounting between the parties
and all aspects of the customized revolving credit plan contemplated herein.
“Program” means, collectively, the Private Label Program, the Dual Card Program,
the Home Services Card Program and the Commercial Card Program.
“Program Annual Average Receivables” shall have the meaning given in Schedule
4.5 (Program Gain Share Payment).
“Program Assets” shall have the meaning given in Schedule 10.4(a) (Purchase
Option).
“Program Coordinator(s)” shall have the meaning given in Section 3.18 (Program
Governance) of this Agreement.
“Program Expense” means a cost or expense borne by JCPenney or Bank, which cost
or expense will be included in the calculation of the Program Gain Share
Payment.
“Program Gain Share Eligible Amount” shall have the meaning given in Schedule
4.5 (Program Gain Share Payment).
“Program Gain Share Payment” shall have the meaning given in Schedule 4.5
(Program Gain Share Payment).
“Program Information” shall have the meaning given in Schedule 3.6 (Ownership
and Use of Information; Data Security).
“Program Losses” shall have the meaning given in Schedule 4.5 (Program Gain
Share Payment).
“Program Materials” shall have the meaning given in Section 2.4(d) (Development
and Review of Program Materials) of this Agreement.
“Purchase(s)” means JCPenney Purchase(s) or other purchase(s) of goods and
services by a Cardholder as to which Bank advances funds and debits an Account
under the Program, excluding Dual Card Cash/Quasi-Cash Transactions.
“Purchase Active Account” means an Account for which a JCPenney Purchase has
been submitted in the past twelve (12) months (or in the past three (3) months
if a Significant Event has occurred).
“Purchase Option Expiration Date” shall have the meaning given in
Schedule 10.4(a) (Purchase Option).
“Renewal Term” shall have the meaning given in Section 10.1 (Initial and Renewal
Term).
“Retail Card” means the Retail Card business unit of Bank.
54





--------------------------------------------------------------------------------





“Risk Criteria” means all Account credit decisioning criteria (including Credit
Card Application decisioning criteria, score cutoff strategies, line assignment
strategies, and decisioning for approved Applicants on Credit Card type), and
Account management activities (including authorizations and line management).
“SaaS Agreement” means the Software as a Service Agreement by and between
Synchrony Bank and J.C. Penney Corporation, Inc. dated July 21, 2016, as it has
been or may be amended.
“Sales Tax Recovery Program” shall have the meaning given to it in Section 3.24
(Sales Tax Recovery) of the Agreement.
“Security Incident” shall have the meaning given in Schedule 3.6 (Ownership and
Use of Information; Data Security).
“Service Level Standard(s)” means the standards for the service levels to be
provided by Bank, directly or indirectly, in connection with the Program, as
specified in Schedule 2.1(g) (Service Level Standards), as may be amended,
restated, supplemented or modified.
“Services” shall have the meaning given in Section 2.1(d) (Services) of this
Agreement.
“Service Level Default” shall have the meaning given in Schedule 2.1(g) (Service
Level Standards).
“Settlement Procedures” means the procedures pursuant to which JCPenney and Bank
will settle with one another with respect to transactions under the Program, as
specified in Schedule 4.1 (Settlement).
“Solvent” means, with respect to any party, that as of the date of
determination, (a) the sum of such party’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such party’s
present assets; (b) such party’s capital is not unreasonably small in relation
to its business as contemplated on the Effective Date or with respect to any
transaction contemplated to be undertaken after the Effective Date; and (c) such
party has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise). For purposes of
this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standards No. 5).
“Statement Communications” shall have the meaning given in Schedule 3.16
(Inserts and Other Statement Communications).
“Subcontractor” means a Person who is retained to provide, on behalf of a Home
Services Company, all or a portion of the Home Services that are to be provided
to a customer.
55





--------------------------------------------------------------------------------





“Suspension Event” shall have the meaning given in Schedule 10.3 (Rights and
Obligations Upon Notice of Termination).
“Synchrony Peer Group” means Macy’s, Kohl’s, TJX, Walmart, Target, and Amazon.
“Targeted Solicitation Materials” shall have the meaning given in
Section 2.4(d)(i) (Targeted Solicitation Materials) of this Agreement.
“Technology Peer Group” means Amazon, Gap, Kohl’s, Lowes, and TJX.
“Term” means the period beginning on the Effective Date and ending on the
Termination Date.
“Termination Date” shall have the meaning given in Schedule 10.3 (Rights and
Obligations Upon Notice of Termination).
“Termination Service Levels” shall have the meaning given in Schedule 2.1(g)
(Service Level Standards).
“Territory” has the meaning given to it in Section 2.1(c) (Establishment of
Program and Accounts) of the Agreement.
“Third Expert” has the meaning given to it in Schedule 10.4(a) (Purchase Option)
of the Agreement.
“Third-Party Claim” means any claim (including counter or cross-claim),
assertion, event, condition, investigation or proceeding by any third party
(including Governmental Authorities) concerning any Indemnified Losses.
“Transamerica” means Transamerica Corporation Insurance Company.
“Visa” means Visa Inc.
“Written-Off Account” means an Account that has been written off in accordance
with Bank Applicable Law and is consistent with the write-off policies applied
by Bank with respect to its other private label and co-branded credit card
programs.


ARTICLE XVI
HOME SERVICES CARD PROGRAM


16.1    General. The parties’ respective rights and obligations in respect of
the Home Services Card Program and Home Services Accounts opened thereunder
shall be as set forth in Schedule 16 (The Home Services Card Program).


56





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Bank and JCPenney have caused this Agreement to be executed
by their respective officers or agents thereunto duly authorized as of the date
first above written.
J. C. PENNEY CORPORATION, INC.


By:     /s/ James Ward             
Name: James Ward
Title: Vice President, Credit


SYNCHRONY BANK


By:     /s/ Thomas M. Quindlen             
Name: Thomas M. Quindlen
Title: Executive Vice President, Retail Card







